Exhibit 10.1

 

 

 

BUSINESS SALE AGREEMENT

9 June 2010

The parties specified in Schedule 1

Asia Pacific Transport Pty Ltd

(Receivers and Managers Appointed)

(Subject to Deed of Company Arrangement)

Freight Link Pty Ltd

(Receivers and Managers Appointed)

(Subject to Deed of Company Arrangement)

GWA (North) Pty Limited

Genesee & Wyoming Inc.

 

 

 

Allens Arthur Robinson

Level 28

Deutsche Bank Place

Corner Hunter and Phillip Streets

Sydney NSW 2000 Australia

Tel +61 2 9230 4000

Fax +61 2 9230 5333

www.aar.com.au

© Copyright Allens Arthur Robinson, Australia 2010



--------------------------------------------------------------------------------

  

 

 

Table of Contents

 

1.

     Interpretation    2      1.1    Definitions    2      1.2    Construction
   10      1.3    Headings    11

2.

     Not used    11

3.

     Conditions precedent    11      3.1    Conditions precedent    11      3.2
   Purchaser’s obligations    13      3.3    Sellers’ obligations    14      3.4
   Co-operation    14      3.5    Notice    14      3.6    Waiver    14      3.7
   Termination    15      3.8    Effect of termination    16      3.9    Break
Fee    16

4.

     Sale and purchase    16      4.1    Sale    16      4.2    Free from
Encumbrances    16      4.3    Assignment of Business Contracts    17      4.4
   Assignment of Business Equipment Leases    17      4.5    Assignment of
Business Property Leases    17      4.6    Transfer of Authorisations    17

5.

     Payments    17      5.1    Purchase Price    17      5.1A    Purchase Price
adjustment    18      5.2    Purchase Price payment    19      5.3    Method of
payment    19      5.4    Interest    20      5.5    Acknowledgments    20     
5.6    Liabilities arising during the Receivership Period    20      5.7   
Procedure for dealing with Liabilities arising under Receivership Period    21
     5.8    Post-Completion Sale Fees    21      5.9    Insurance Claim Proceeds
   21

6.

     Actions pending completion    22      6.1    Preparation of Budget    22
     6.2    Ordinary course of business    22      6.3    Sellers’ Obligations
   23      6.4    Access before completion    24      6.5    Permitted conduct
   25

7.

     Completion    25      7.1    Date, time and place    25

 

 

  Page (i)



--------------------------------------------------------------------------------

  

 

 

     7.2    Sellers obligations to deliver    25      7.3    Purchaser
Obligations    26      7.4    Interdependency    27      7.5    Title and Risk
   27      7.6    Project Documents    27

8.

     Cash Collection    27      8.1    Accounts receivable    27      8.2   
Accounts payable    29      8.3    Access to information    29      8.4   
Dispute resolution procedure    29

9.

     Business Contracts    30      9.1    Assignment and assumption, or
novation, of Business Contracts where permitted by contract    30      9.2   
Assignment and assumption, or novation, of Business Contracts where consent is
not required    30      9.3    Assignment and assumption, or novation, of
Business Contracts where consent is required    30      9.4    Form of
assignment documents    31      9.5    Obligations pending or if no assignment
or assumption    31      9.6    Consents in respect of Business Contracts    31
     9.7    No obligation to pay money    32

10.

     Business Equipment Leases and Business Property Leases    32      10.1   
Consents    32      10.2    Right of use or occupation pending assignment    32

11.

     Corporation approval and costs    32      11.1    Approval of
communications with the Corporation    32      11.2    Provision of information
   33      11.3    Purchaser’s undertaking    33      11.4    Purchaser to bear
costs    34

12.

     Employees    34      12.1    Offer of employment    34      12.2   
Acceptance of offers of employment    35      12.3    Obligations with respect
to Transferring Employees    35      12.4    Obligations with respect to
non-Transferring Employees    36      12.5    Obligations with respect to
Employees    36

13.

     Superannuation    36      13.1    Purchaser’s superannuation obligations   
36      13.2    Sellers’ superannuation obligations    36

14.

     Post Completion Obligations    37      14.1    Accounts after Completion   
37      14.2    Access and assistance    37

15.

     Liability    37      15.1    Liability of Receivers    37      15.2   
Consequential loss    38

 

 

  Page (ii)



--------------------------------------------------------------------------------

  

 

 

     15.3    Breach by Purchaser    39

16.

     Sellers’ warranties    39      16.1    Warranties    39      16.2    No
Claims    39      16.3    Personal Liability    40      16.4    Statutory
Actions    40      16.5    Fair and reasonable    40

17.

     Purchaser’s warranties    41      17.1    Purchaser’s warranties    41     
17.2    Reliance    42      17.3    Continued Operation    42

18.

     Purchaser Acknowledgements    42

19.

     GST    44      19.1    Construction    44      19.2    Consideration GST
exclusive    44      19.3    Payment of GST    44      19.4    Timing of GST
payment    44      19.5    Tax invoice    44      19.6    Adjustment event    44
     19.7    Reimbursements    45      19.8    Going concern    45      19.9   
GST Private Ruling    46      19.10    No merger    46

20.

     Guarantee by Purchaser’s Guarantor    46      20.1    Guarantee and
indemnity    46      20.2    Survival    47      20.3    Continuing guarantee   
47      20.4    Remedy    48      20.5    Reinstatement    48      20.6   
Warranties    48      20.7    Limitation of liability    48

21.

     Announcements and confidentiality    49      21.1    Duty of
confidentiality    49      21.2    Obligations until completion    49      21.3
   Obligations after completion    50

22.

     Notices    50      22.1    General    50      22.2    How to give a
communication    50      22.3    Particulars for delivery of notices    50     
22.4    Communications by post    51      22.5    Communications by fax    51
     22.6    After hours communications    51      22.7    Process service    51
     22.8    Process service on Purchaser’s Guarantor    51

 

 

  Page (iii)



--------------------------------------------------------------------------------

  

 

 

23.

     General    52      23.1    Duty    52      23.2    Legal costs    52     
23.3    Amendment    52      23.4    Waiver and exercise of rights    52     
23.5    Rights cumulative    52      23.6    No merger    52      23.7   
Consents    52      23.8    Further steps    53      23.9    Governing law and
jurisdiction    53      23.10    Enforcement of rights by Receivers    53     
23.11    Assignment    53      23.12    Liability    53      23.13   
Counterparts    53      23.14    Entire understanding    53      23.15   
Relationship of parties    54      23.16    Severability of provisions    54
     23.17    Injunctive relief    54

 

Schedule 1

  

JV SPV Sellers and Participating Interests

  

Schedule 2

  

Details of Charges

  

Schedule 3

  

Employees

  

Schedule 4

  

Intellectual Property

  

Part A – Domain Names

  

Part B – Trade Marks

  

Schedule 5

  

Warranties

  

Schedule 6

  

Authorisations

  

Schedule 7

  

Business Guarantees

  

Schedule 8

  

Budget

  

Schedule 9

  

Business Property Leases

  

Schedule 10

  

Apportionment of Purchase Price

  

Schedule 11

  

Business Plant and Equipment

  

 

 

  Page (iv)



--------------------------------------------------------------------------------

  

 

 

Part A – Owned

  

Part B – Leased

  

Schedule 12

  

Business Contracts

  

Schedule 13

  

Material Contracts

  

Schedule 14

  

Excluded Assets

  

Schedule 15

  

Agreed CapEx Payments

  

Annexure A

  

Data Room Material

  

Annexure B

  

Pro-Forma Deed of Assignment

  

Pro-Forma Deed of Novation

  

 

 

  Page (v)



--------------------------------------------------------------------------------

  

 

 

Date    9 June 2010 Parties 1.    The parties specified in schedule 1 (JV SPV
Sellers); 2.    Freight Link Pty Ltd (Receivers and Managers Appointed) (Subject
to Deed of Company Arrangement) (ACN 093 011 628) of 1 Station Place, Hindmarsh,
South Australia 5007 (FreightLink); 3.    Asia Pacific Transport Pty Ltd
(Receivers and Managers Appointed) (Subject to Deed of Company Arrangement) (ACN
082 501 942) of 1 Station Place, Hindmarsh, South Australia 5007 (APT); 4.   
GWA (North) Pty Limited (ACN 144 081 774) of 320 Churchill Road, Kilburn, South
Australia 5084 (Purchaser); and 5.    Genesee & Wyoming Inc of 66 Field Point
Road, Suite 200, Greenwich, CT 06830, United States of America (Purchaser’s
Guarantor). Recitals A    Each JV SPV Seller holds a Participating Interest in
the Joint Venture, details of which are set out in schedule 1. B    Martin
Madden and David Winterbottom were appointed joint and several receivers and
managers in respect of each of the JV SPV Sellers on 6 November 2008. C    APT
manages and administers the Joint Venture as agent and trustee of the JV SPV
Sellers and holds certain assets of the Joint Venture as bare trustee for the JV
SPV Sellers. D    Martin Madden and Jannamaria Robertson were appointed joint
and several receivers and managers of APT on 6 November 2008. E    FreightLink
was appointed as sub agent by APT to carry out certain operating functions of
the Joint Venture. F    Martin Madden and Jannamaria Robertson were appointed as
joint and several receivers and managers of FreightLink on 6 November 2008. G   
At the request of the Purchaser’s Guarantor, APT, the JV SPV Sellers and
FreightLink have agreed to sell the Business and the Business Assets and the
Purchaser has agreed to purchase the Business and the Business Assets, on and
subject to the terms of this document. H    The Purchaser’s Guarantor has agreed
to guarantee the obligations of the Purchaser under this document.

 

 

  Page 1



--------------------------------------------------------------------------------

  

 

 

It is agreed as follows.

 

1. Interpretation

 

 

 

1.1 Definitions

In this document:

Aboriginal Land Head Leases has the meaning given to that term in the Concession
Deed.

Aboriginal Land Sub-Leases has the meaning given to that term in the Concession
Deed.

ACCC means the Australian Competition and Consumer Commission.

Administrator means any liquidator or voluntary administrator appointed to any
Operational Company after the date of this document.

Agreed CapEx Payments means the capital expenditure in relation to the Business
or the Business Assets that is actually paid by the Sellers or the Receivers
between the date of this document and Completion, up to (but not exceeding) the
forecast capital expenditure amounts as set out in schedule 15.

APC means Asia Pacific Contracting Pty Ltd (Receivers and Managers Appointed)
(Subject to Deed of Company Arrangement) (ACN 091 853 128).

APT means Asia Pacific Transport Pty Ltd (Receivers and Managers Appointed)
(Subject to Deed of Company Arrangement) (ACN 082 501 942).

APT and FreightLink Receivers means Martin Madden and Jannamaria Robertson as
joint and several receivers and managers of APT and FreightLink or any other
person appointed as receiver or receiver and manager of APT or FreightLink in
place of Martin Madden and Jannamaria Robertson in accordance with the Charges.

APTF means Asia Pacific Transport Finance Pty Ltd (Receivers and Managers
Appointed) (Subject to Deed of Company Arrangement) (ACN 091 725 852).

ASIC means the Australian Security and Investments Commission.

ATO means the Australian Taxation Office.

Authorisation means:

 

  (a) all approvals, consents, registrations, filings, agreements, permits,
leases, certificates, licences, authorisations, notarisations, exemptions and
notices of non-objection from, by or with a Governmental Agency; and

 

  (b) in relation to any thing which a Governmental Agency may prohibit or
restrict within a specific period, the expiry of that period without
intervention or action,

being those set out in schedule 6.

Budget means the operating budgets of the Operational Companies and the Joint
Venture in the form set out in schedule 8.

Business means the business of the provision of integrated rail and port
transport services between South Eastern Australia and the Northern Territory
carried on by the Sellers.

 

 

  Page 2



--------------------------------------------------------------------------------

  

 

 

Business Assets means the:

 

  (a) benefit of the Material Contracts;

 

  (b) benefit of the Business Contracts;

 

  (c) benefit of the Business Equipment Leases;

 

  (d) benefit of the Business Property Leases;

 

  (e) benefit of the Authorisations;

 

  (f) Business Goodwill;

 

  (g) Business Records;

 

  (h) Business IP;

 

  (i) Business Plant and Equipment; and

 

  (j) Business Inventory,

but excludes the Excluded Assets.

Business Contract means any contract, arrangement or commitment of the Sellers
with customers or suppliers of goods and services in the ordinary course of the
Business, under which any obligation is not fully performed as at the Completion
Date including those contracts listed in schedule 12, but excludes:

 

  (a) any Material Contract;

 

  (b) any Business Property Lease;

 

  (c) any Business Equipment Lease;

 

  (d) any contract of employment with an Employee;

 

  (e) any contracts of insurance or insurance policies of the Sellers in respect
of the Business or the Business Assets; and

 

  (f) the SANT Contract, the D&C Contract and the JVA.

Business Day means a day which is not a Saturday, Sunday or bank or public
holiday in Sydney, Australia.

Business Equipment Lease means any contract under which Leased Equipment is
leased by the Sellers, as detailed in part B of schedule 11, and Business
Equipment Leases means more than one Business Equipment Lease.

Business Goodwill means the goodwill of the Sellers in and attaching to the
Business and the exclusive right, if and to the extent that the Sellers can
grant the same, for the Purchaser to represent itself as carrying on the
Business in succession to the Sellers.

Business Guarantees means the guarantees relating to the Business as set out in
schedule 7.

Business Inventory means the spare parts and inventory in use or intended for
use in connection with the Business and owned by the Sellers as at the
Completion Date.

Business IP means the:

 

  (a) Trade Marks; and

 

 

  Page 3



--------------------------------------------------------------------------------

  

 

 

  (b) Domain Names.

Business Leasehold Property means the property leased by the Sellers and
detailed in schedule 9.

Business Plant and Equipment means the plant, equipment, furniture and fittings
owned and used by the Sellers in the Business as at the Completion Date, such
plant, equipment, furniture and fittings as at the date of this document being
detailed in part A of schedule 11.

Business Property Leases means the leases under which the Business Leasehold
Property is leased as detailed in schedule 9 and includes the Sub-Leases.

Business Records means all books, files, reports, records, correspondence,
documents, data, programmes, software, manuals and other material (in whatever
form stored), owned by the Sellers and used in the Business, including:

 

  (a) sales literature;

 

  (b) all sales and purchasing records;

 

  (c) all trading and financial records;

 

  (d) lists of all regular suppliers and customers,

but excluding:

 

  (e) statutory company registers;

 

  (f) information in respect of which the Sellers have legal professional
privilege; and

 

  (g) any books, files, reports, records, correspondence, documents, data,
programmes, software, manuals and other material (in whatever form stored) that
has been produced solely by any Receiver, Deed Administrator or Administrator in
relation to the receivership or administration of any of the entities that form
part of the Business or hold any of the Business Assets.

Charges means the fixed and floating charges set out in schedule 2.

Claim means any claim, demand, proceeding, suit, litigation, action or cause of
action in contract, tort (including misrepresentation or negligence), under
statute (including Part V or VI of the Trade Practices Act 1974 (Cth)) or like
provisions in any State or Territory legislation or otherwise in relation to
this document or the sale of the Business and the Business Assets, including a
claim for a breach of Warranty, a claim under an indemnity or a claim for breach
of this document whether present, unascertained, immediate, future or
contingent.

Completion means completion of the sale and purchase of the Business and the
Business Assets in accordance with clause 7.

Completion Date means 12:00 midnight on the 2nd Business Day of the calendar
month immediately after the calendar month in which each of the Conditions
Precedent have been satisfied or waived in accordance with clause 3.6, or such
other date as agreed in writing by the Sellers and the Purchaser.

Concession Deed means the Concession Deed dated 20 April 2001 between the
Corporation, the Northern Territory of Australia, The Crown in right of the
State of South Australia and APT (in its own capacity and as agent and nominee
of and as trustee for the UJV Participants).

 

 

  Page 4



--------------------------------------------------------------------------------

  

 

 

Corporation means the AustralAsia Railway Corporation.

Corporation Loan Agreement means the $50 million Term Loan Facility Agreement
dated 19 April 2001 between APT as borrower and the Corporation as lender.

Corporation Notice has the meaning given to that term in clause 11.1(a).

Corporations Act means the Corporations Act 2001 (Cth).

Crown Land Head Leases has the meaning given to that term in the Concession
Deed.

Crown Land Sub-Lease has the meaning given to that term in the Concession Deed.

Cut-Off Date means 150 days from the date of this document.

D&C Contract means the design and construct contract dated 18 April 2001 between
APT, APC, Brown & Root Construction Pty Ltd (ABN 84 094 542 533), Laing O’Rourke
(BMC) Pty Limited (ABN 36 009 830 460), Macmahon Contractors Pty Ltd (ABN 37 007
611 485) and John Holland Pty Ltd (ABN 11 004 282 268).

Darwin Terminal Crown Land Sub-Lease means the sublease of new NT Portion 5641
which is the subject of Crown Lease Term 2150.

Data Room Material means the material described in annexure A.

Debt Financiers has the meaning given to that term in the Concession Deed.

Debt Financiers’ Tripartite Deed means the Debt Financiers’ Tripartite Deed
dated 20 April 2001 between, amongst others, the Corporation, APT, APTF,
FreightLink, the Security Trustee and Australia and New Zealand Banking Group
Limited (as Senior Agent).

Debt Financing Documents has the meaning given to that term in the Concession
Deed and includes the No Action Agreement.

Deed Administrators means:

 

  (a) Stephen Parbery and Christopher Hill as joint and several deed
administrators of the Operational Companies pursuant to the Deeds of Company
Arrangement; and

 

  (b) any person subsequently appointed as a deed administrator pursuant to one
of the Deeds of Company Arrangement or the Corporations Act.

Deed of Appointment means the Deed of Appointment of Receivers dated 6 November
2008 between ANZ Capel Court Limited, Martin Madden, Jannamaria Robertson and
David John Winterbottom.

Deed of Company Arrangement means:

 

  (a) in relation to APT, the Deed of Company Arrangement between APT and the
Deed Administrators dated 15 May 2009;

 

  (b) in relation to FreightLink, the Deed of Company Arrangement between
FreightLink and the Deed Administrators dated 15 May 2009;

 

  (c) in relation to APTF, the Deed of Company Arrangement between APTF and the
Deed Administrators dated 15 May 2009;

 

 

  Page 5



--------------------------------------------------------------------------------

  

 

 

  (d) in relation to APC, the Deed of Company Arrangement between APC and the
Deed Administrators dated 15 May 2009;

and Deeds of Company Arrangements means all of them.

Deed of Confirmation means the Deed of Confirmation expected to be dated on or
around Completion between The AustralAsia Railway Corporation, The Northern
Territory of Australia, the Crown in right of the State of South Australia, Asia
Pacific Transport Pty Limited and the Purchaser, in a form, subject to clause
11.3, satisfactory to Asia Pacific Transport Pty Limited and the Purchaser (each
acting reasonably).

Default Rate means the Interest Rate plus 3% per annum.

Disclosures means:

 

  (a) the Data Room Material;

 

  (b) all information relating to the Business or the Business Assets that may
be obtained from public records maintained in Australia or which is otherwise
publicly available; and

 

  (c) all information relating directly or indirectly to the Business or the
Business Assets, in whatever form (including written or oral) and howsoever
stored (including information stored electronically), which is disclosed to the
Purchaser (or any of its advisers, representatives, agents, officers, employees,
consultants, financiers or Related Bodies Corporate or any adviser,
representative, agent, officer, employee, consultant or financier of any such
Related Body Corporate) in any manner, prior to Completion or in discussions or
interviews with the Sellers or their Representatives.

Domain Names means the domain names detailed in part A of schedule 4.

Employees means the employees employed in the Business as at Completion, with
the names of those employed in the Business as at the date of this document
listed in schedule 3.

Employee Entitlements means the aggregate of all unpaid amounts and benefits to
which any Employee is entitled as at the Completion Date under any contract of
employment, Law or Industrial Instrument, in respect of:

 

  (a) emoluments relating to services rendered to the Sellers before Completion;
and

 

  (b) leave entitlements (including annual leave, long service leave, sick
leave, rostered days off and time in lieu) accrued or arising in respect of the
Employee for the period of the Employee’s employment by the Sellers before
Completion.

Encumbrance means an interest or power:

 

  (a) reserved in or over an interest in any asset; or

 

  (b) created or otherwise arising in or over any interest in any asset under
any mortgage, charge, pledge, lien, trust or other security interest created by
operation of law or otherwise,

by way of security for the payment of a debt or other monetary obligation or the
performance of any other obligation, excluding any Permitted Encumbrances.

Excluded Assets means each of the assets set out in schedule 14.

Existing Corridor Head Leases has the meaning given to that term in the
Concession Deed.

 

 

  Page 6



--------------------------------------------------------------------------------

  

 

 

Existing Corridor Sub-Leases has the meaning given to that term in the
Concession Deed.

Financing Period has the meaning given to that term in clause 3.1(h).

FreightLink means Freight Link Pty Ltd (Receivers and Managers Appointed)
(Subject to Deed of Company Arrangement) (ACN 093 011 628).

Further CapEx Payments means any capital expenditure in relation to the Business
or the Business Assets to be made by the Sellers or the Receivers between the
date of this document and Completion as agreed to by the Purchaser but excludes
the Agreed CapEx Payments.

Governmental Agency means any federal, state, territory, municipality or other
political subdivision, administrative or judicial body, court, ministry,
department, commission, authority, instrumentality, tribunal or agency or other
governmental, quasi-governmental or regulatory authority or any self-regulatory
organisation including the Commissioner of Taxation, the ATO, and the Australian
Competition and Consumer Commission.

GST Law has the same meaning given to that expression in the A New Tax System
(Goods and Services Tax) Act 1999 (Cth).

Head Lease Deeds has the meaning given to that term in the Concession Deed.

Immediately Available Funds means bank cheque or telegraphic transfer of cleared
funds to an account nominated by the Sellers.

Industrial Instrument means an industrial award, or a collective or individual
industrial or employment agreement which is made, registered, approved or
certified under or in accordance with the industrial laws of the Commonwealth or
a State or Territory, and includes an order or determination of an industrial
tribunal made under such laws.

Information Memorandum means the March 2010 FreightLink Information Memorandum
Adelaide to Darwin Railway and any other document issued after this document and
described as an information memorandum that may be provided by the Receivers to
the Purchaser or its Representatives (including any supplement to it or
replacement of it).

Insurance Claim Proceeds means any proceeds received by the Sellers or the
Receivers at any time from any insurer pursuant to any claim made under an
insurance policy relating to track repairs resulting from the washouts in 2010,
to the extent that the proceeds have not been applied by the Sellers or
Receivers in undertaking relevant repairs to the track.

Interest Rate means:

 

  (a) in respect of a given date, the rate percent per annum that is described
as ‘Average Mid Rate’ and appears on the page entitled ‘BBSW’ on the Reuters
Monitor System at 10.00 am (Eastern Standard Time) on that date for a bank
accepted bill of exchange having a term of 30 days; or

 

  (b) if in respect of that date the Interest Rate cannot be determined in
accordance with item (a) of this definition, the rate percent per annum
determined by the Seller in good faith to be the average of the rates quoted by
the Commonwealth Bank of Australia, Westpac Banking Corporation Australia,
Australia and New Zealand Banking Group Limited and the National Australia Bank
Limited at or about 10.00 am on that date for a bank accepted bill of exchange
having a term of 30 days.

 

 

  Page 7



--------------------------------------------------------------------------------

  

 

 

Joint Venture means the unincorporated joint venture constituted by the JVA
known as the “Asia Pacific Transport Consortium” (ABN 78 252 208 093).

JVA means the Joint Venture Agreement dated 17 April 2001 between APT and the JV
SPV Sellers, amongst others.

JV SPV Sellers means those companies that each hold a Participating Interest in
the Joint Venture, details of which are set out in schedule 1 and JV SPV Seller
means any of those companies.

JV SPV Sellers’ Receivers means Martin Madden and David Winterbottom as joint
and several receivers and managers of each of the JV SPV Sellers or any other
person appointed as receiver of the JV SPV Sellers in place of Martin Madden and
David Winterbottom in accordance with the Charges.

Law means any law or legal requirement, including at common law, in equity,
under any statute, regulation or by-law, any condition of any Authorisation, and
any decision, directive, guidance, guideline or requirements of any Governmental
Agency.

Leased Equipment means the leased plant and equipment used in the Business as at
the Completion Date, with a list of the plant and equipment so used as at the
date of this document detailed in part B of schedule 11.

Liabilities means all liabilities (whether actual, contingent or prospective),
losses, damages, costs and expenses of whatsoever description and howsoever
arising.

Loss means any Liabilities of any kind or character which a party pays, suffers
or incurs or is liable for, including legal (on a full indemnity basis) and
other costs incurred in connection with investigating or defending any Claim,
whether or not resulting in any Liabilities, and all amounts paid in settlement
of any Claim.

Material Contracts means those agreements set out in schedule 13 and Material
Contract means any one of those agreements.

No Action Agreement means the No Action Agreement between APTF, Australia and
New Zealand Banking Group Limited and others dated 14 December 2006.

Operational Companies means each of APT, FreightLink and the Subsidiaries.

Participating Interest means in relation to a JV SPV Seller, its participating
interest in the Joint Venture, as set out in schedule 1.

Permitted Encumbrance means an Encumbrance:

 

  (a) under any Project Document (as amended, if applicable, in accordance with
clause 11.3);

 

  (b) that is a lien arising by operation of law in the ordinary course of day
to day trading and not securing financial indebtedness and excluding any
receiver’s or administrator’s lien; or

 

  (c) that is a charge or lien arising in favour of a Governmental Agency by
operation of statute.

Port Terminal Lease has the meaning given to that term in the Concession Deed.

Post-Completion Sale Fees means all costs, fees and expenses (including GST)
payable to:

 

  (a) third parties in connection with the sale contemplated by this document
(including without limitation, to third party advisers of the Sellers and to any
Debt Financiers);

 

 

  Page 8



--------------------------------------------------------------------------------

  

 

 

  (b) employees or directors of the Business in connection with the sale
contemplated by this document, other than salaries, fees or other amounts
payable to such persons in the ordinary course; and

 

  (c) third parties in connection with obtaining any consent of those third
parties to the assignment or novation of any of the Business Assets that are
required to be novated or assigned to the Purchaser under this document,

provided that those Post-Completion Sale Fees, and the quantum of those fees,
have been incurred with the prior written agreement of the Purchaser.

Project Documents has the meaning given to that term in the Concession Deed but
does not include the Debt Financing Documents.

Purchase Price means the price payable by the Purchaser to the Sellers for the
Business and the Business Assets as defined in clause 5.1.

Railway has the meaning given to that term in the Concession Deed.

Receiver means:

 

  (a) the JV SPV Sellers’ Receivers; and

 

  (b) the APT and FreightLink Receivers,

and Receivers means each of the persons referred to in (a) and (b) collectively.

Related Body Corporate has the meaning given to that term in the Corporations
Act.

Representative means in relation to a person or entity, its officers, employees,
agents, advisers or financiers.

SANT Contract means the Integrated Management Services Contract dated 18 April
2001 between FreightLink and S.A.N.T. (Management) Pty Ltd as amended by the IMS
Agreement Deed of 8 May 2003.

Sale Document means:

 

  (a) this document; and

 

  (b) the Deed of Confirmation.

Sale Process means the sale process conducted by the Sellers as more
particularly described in the Sale Process Letter and the Information Memorandum
and/or any discussion and negotiations with the Purchaser in relation to the
Sale Documents.

Sale Process Letter means the letter titled “FreightLink sale process” from UBS
AG Australia Branch to the Purchaser dated 9 March 2010 as amended by the letter
titled “Sale of FreightLink – Revised Timetable” from UBS AG Australia Branch to
the Purchaser dated 1 April 2010.

Security Trustee means ANZ Capel Court Limited (ACN 004 768 807) in its capacity
as trustee of the AustralAsia Railway Project Security Trust.

Sellers means the JV SPV Sellers, APT and FreightLink.

 

 

  Page 9



--------------------------------------------------------------------------------

  

 

 

Stamp Duty means any stamp, transaction or registration duty or similar charge
imposed by any Governmental Agency and includes any interest, fine, penalty,
charge or other amount in respect of the above, including any fines and
penalties for failure to lodge on time or for non-payment of duty.

Sub-Leases has the meaning given to that term in the Concession Deed.

Subsidiaries means APC and APTF.

Targeted Employees means those Employees nominated in writing by the Purchaser
to the Sellers no later than one month prior to Completion (unless otherwise
agreed).

Tax means:

 

  (a) any tax, levy, impost, deduction, charge, rate, compulsory loan,
withholding or duty by whatever name called levied, imposed or assessed under
the Tax Act or any other statute, ordinance or law, in Australia or elsewhere
(including profits tax, property tax, interest tax, income tax, tax related to
capital gains, tax related to the franking of dividends, bank account debits
tax, fringe benefits tax, sales tax, payroll tax, superannuation guarantee
charge, group or Pay as You Go withholding tax and land tax);

 

  (b) unless the context otherwise requires, Stamp Duty or GST; and

 

  (c) any interest, penalty, charge, fine or fee or other amount of any kind
assessed, charged or imposed on or in respect of the above.

Tax Act means the Income Tax Assessment Act 1936 (Cth) and the Income Tax
Assessment Act 1997 (Cth) as the case may be.

Tax Law means any law (including any regulations made thereunder) under which
Tax is imposed, assessed or charged by any Governmental Agency and includes,
without limitation, the Tax Act.

Tax Records means all originals and copies of books, files, reports, records,
correspondence, documents, data and other material (whether in electronic or
physical form and on whatever media stored) wholly or predominantly related to
Tax matters, including Tax Returns and Tax assessments.

Tax Return means any return relating to Tax including any document which must be
lodged with a Governmental Agency administering a Tax or which a taxpayer must
prepare and retain under a Tax Law (such as an activity statement, amended
return, schedule or election and any attachment).

Trade Marks means the trade marks detailed in part B of schedule 4.

Transferring Employee has the meaning given to that term in clause 12.2(b).

UJV Participants has the meaning given to that term in the JVA.

Warranties means the warranties of the Sellers set out in schedule 5.

 

1.2 Construction

Unless expressed to the contrary, in this document:

 

  (a) words in the singular include the plural and vice versa;

 

  (b) any gender includes the other genders;

 

  (c) if a word or phrase is defined its other grammatical forms have
corresponding meanings;

 

  (d) “includes” means includes without limitation;

 

 

  Page 10



--------------------------------------------------------------------------------

  

 

 

  (e) no rule of construction will apply to a clause to the disadvantage of a
party merely because that party put forward the clause or would otherwise
benefit from it;

 

  (f) a reference to:

 

  (i) a person includes a partnership, joint venture, unincorporated
association, corporation and a government or statutory body or authority;

 

  (ii) a person includes the person’s legal personal representatives,
successors, assigns and persons substituted by novation;

 

  (iii) any legislation includes subordinate legislation under it and includes
that legislation and subordinate legislation as modified or replaced;

 

  (iv) an obligation includes a warranty or representation and a reference to a
failure to comply with an obligation includes a breach of warranty or
representation;

 

  (v) a right includes a benefit, remedy, discretion or power;

 

  (vi) time is to local time in Sydney;

 

  (vii) “$” or “dollars” is a reference to Australian currency;

 

  (viii) this or any other document includes the document as novated, varied or
replaced and despite any change in the identity of the parties;

 

  (ix) writing includes any mode of representing or reproducing words in
tangible and permanently visible form, and includes fax transmissions;

 

  (x) this document includes all schedules and annexures to it; and

 

  (xi) a clause, schedule or annexure is a reference to a clause, schedule or
annexure, as the case may be, of this document;

 

  (g) if the date on or by which any act must be done under this document is not
a Business Day, the act must be done on or by the next Business Day; and

 

  (h) where time is to be calculated by reference to a day or event, that day or
the day of that event is excluded.

 

1.3 Headings

Headings do not affect the interpretation of this document.

 

2. Not used

 

 

 

3. Conditions precedent

 

 

 

3.1 Conditions precedent

The obligations of the parties in respect of Completion are conditional on each
of the following conditions having been satisfied or waived in accordance with
clause 3.6:

 

  (a) the Corporation, subject to clause 11.3:

 

  (i) having given its prior written consent, which consent shall be contained
in the Deed of Confirmation, to the transfer of APT’s interest in the Railway
and the relevant Project Documents to which the Corporation is a party under
clause 33.2(a)(i) of the Concession Deed and clause 6.5 of the Debt Financiers’
Tripartite Deed; and

 

 

  Page 11



--------------------------------------------------------------------------------

  

 

 

  (ii) having given its prior written consent, which consent shall be contained
in the Deed of Confirmation, to the novation of the Concession Deed and the
relevant Project Documents to which the Corporation is a party with effect on
and from Completion;

 

  (b) written consents being obtained from all counterparties (other than the
Corporation) to each of the Material Contracts to the novation to the Purchaser
of each Material Contract with effect on and from Completion:

 

  (i) in the case of the Concession Deed and the relevant Project Documents to
which the Corporation is a party, in the Deed of Confirmation or in a form
substantially consistent with the provisions of the novation deed set out in
annexure B; and

 

  (ii) in each other case, in a form substantially similar to the novation deed
set out in annexure B;

 

  (c) APT and the Purchaser having executed a deed of covenant in favour of the
Darwin Port Corporation (in such form as the Darwin Port Corporation may
reasonably require) confirming the obligations of the Purchaser in respect of
the Port Terminal Lease directly to the Darwin Port Corporation;

 

  (d) written consent being obtained from the Minister under the Crown Lands Act
(NT) to the assignment or novation by APT to the Purchaser and the assumption by
the Purchaser from APT of the Crown Land Sub-Leases and the Darwin Terminal
Crown Land Sub-Lease;

 

  (e) the Corporation having obtained the written consent of the Minister under
section 19(8) of the Aboriginal Land Rights (Northern Territory) Act 1976 (NT)
to the assignment or novation of the Aboriginal Land Sub-Leases;

 

  (f) either:

 

  (i) the Purchaser receiving written advice from the ACCC indicating that it
does not intend to oppose the proposed acquisition, or does not intend to oppose
the proposed acquisition subject to undertakings and these undertakings being
acceptable to the Purchaser, acting reasonably; or

 

  (ii) the ACCC granting formal clearance to the Purchaser acquiring the
Business and the Business Assets under section 95AC of the Trade Practices Act
1974 (Cth) or granting formal clearance subject to conditions and those
conditions being acceptable to the Purchaser, acting reasonably; or

 

  (iii) the Federal Court of Australia making a declaration stating that the
proposed acquisition would not contravene section 50 of the Trade Practices Act
1974 (Cth); or

 

 

  Page 12



--------------------------------------------------------------------------------

  

 

 

  (iv) the Purchaser being granted authorisation for the proposed acquisition
from the Australian Competition Tribunal under Division I of Part VII of the
Trade Practices Act 1974 (Cth);

To avoid doubt, unless otherwise agreed to by the Purchaser, satisfaction of
this paragraph (f) does not require the Purchaser to agree to any divestments of
a business or assets or agree to any other conditions or undertakings, acting
reasonably;

 

  (g) written evidence of the full discharge of any and all Encumbrances
(including the Charges) over the Business Assets, such Encumbrances to be
notified by the Purchaser to the Sellers and the Receivers no later than one
month prior to Completion;

 

  (h) during the period from the date of this document until the date that is 35
days after the date of this document (the Financing Period), the Purchaser
obtains financing commitments on terms satisfactory to it in respect of the
financing of a portion of the Purchase Price payable under this document; and

 

  (i) the Sellers:

 

  (i) procuring that the Security Trustee serve the statutory notices required:

 

  (A) under section 89 of the Law of Property Act (NT); and

 

  (B) under section 132 of the Real Property Act (SA),

relating to the exercise of a power of sale over the Business Assets on the
Sellers within five Business Days after the date of this document; and

 

  (ii) all defaults referred to in the notices served on the Sellers by the
Security Trustee not being remedied:

 

  (A) in the case of the Law of Property Act (NT), within 14 days after the day
on which those notices are served; and

 

  (B) in the case of the Real Property Act (SA), within 1 day after the day on
which those notices are served.

 

3.2 Purchaser’s obligations

 

  (a) The Purchaser will use its best endeavours to procure the satisfaction of
each of the conditions referred to in clauses 3.1(a), 3.1(b), 3.1(c), 3.1(d),
3.1(e), 3.1(f) and 3.1(h) as soon as practicable after the date of this document
and to ensure that, where satisfied, such conditions continue to be satisfied at
all times until Completion.

 

  (b) In relation to its obligations under clause 3.2(a), the Purchaser will
(and will procure that its Related Bodies Corporate) do all acts and things,
make all agreements and sign, execute and deliver all undertakings, agreements,
applications, consents and assurances and provide all information as may be
lawful, necessary and otherwise required by a Governmental Agency or otherwise
to ensure that the conditions in clauses 3.1(a), 3.1(b), 3.1(c), 3.1(d), 3.1(e)
3.1(f) and 3.1(h) are satisfied.

 

  (c) Without limiting the obligations of the Purchaser under clauses 3.2(a) and
3.2(b), in connection with procuring the satisfaction of the condition referred
to in clause 3.1(a), the Purchaser must provide to the Corporation written
confirmation of the matters set out in clause 7.6.

 

 

  Page 13



--------------------------------------------------------------------------------

  

 

 

  (d) Where applicable, the Purchaser will bear all reasonable third party legal
costs, incurred by a counterparty (excluding any Seller (or Related Body
Corporate of any Seller) or a Receiver) to any of the Business Assets that are
required to be novated or assigned to the Purchaser under this document, that
relate to obtaining the consent of that counterparty.

 

3.3 Sellers’ obligations

 

  (a) The Sellers must use their best endeavours to procure the satisfaction of
the conditions referred to in clauses 3.1(a), 3.1(b), 3.1(c), 3.1(d), 3.1(e),
3.1(g) and 3.1(i) as soon as practicable after the date of this document and to
ensure that such conditions continue to be satisfied at all times until
Completion.

 

  (b) In relation to its obligations under clause 3.3(a), each Seller will (and
will procure that its Related Bodies Corporate) do all reasonable acts and
things, make all reasonable agreements and sign, execute and deliver all
reasonable undertakings, agreements, applications, consents and assurances and
provide all information as may be lawful, necessary and otherwise reasonably
required by a Governmental Agency or otherwise to ensure that the conditions in
clauses 3.1(a), 3.1(b), 3.1(c), 3.1(d), 3.1(e), 3.1(g) and 3.1(i) are satisfied.

 

  (c) For the avoidance of doubt, the Sellers or the Receivers will not bear or
be responsible for any third party costs of any counterparty to any of the
Business Assets that is required to be novated or assigned to the Purchaser
under this document that relate to obtaining the consent of that counterparty.

 

3.4 Co-operation

The Sellers and the Purchaser must, each at their own expense, each provide the
other with any assistance reasonably requested by the other to satisfy the
conditions to Completion in clause 3.1.

 

3.5 Notice

Each party will promptly notify the others in writing as soon as it becomes
aware that a condition to Completion in clause 3.1 is satisfied or becomes (or
is likely to become) incapable of being satisfied.

 

3.6 Waiver

 

  (a) The conditions to Completion in clauses 3.1(a), 3.1(c), 3.1(d), 3.1(e),
3.1(f) and 3.1(i) cannot be waived by any party.

 

  (b) The conditions to Completion in clauses 3.1(b), 3.1(g) and 3.1(h) can only
be waived by the Purchaser.

 

  (c) The Purchaser acknowledges and agrees that the condition to Completion in
clause 3.1(h) shall be deemed to be waived on the date that is 37 days after the
date of this document.

 

 

 

Page 14



--------------------------------------------------------------------------------

  

 

 

3.7 Termination

 

  (a) If any of the conditions in clause 3.1 (other than clauses 3.1(h) and
3.1(i)) are not satisfied or (if permitted under clause 3.6) waived on or before
the Cut-Off Date (or such other date as may be agreed between the Sellers and
the Purchaser in writing) the Sellers or the Purchaser may terminate this
document by giving five Business Days notice in writing to all other parties to
this document.

 

  (b) If the condition in clause 3.1(h) is not satisfied or waived during the
Financing Period, then the Purchaser may terminate this document by giving
notice in writing to all other parties to this document on the date that is 36
days after the date of this document.

 

  (c) If the condition in clause 3.1(i) is not satisfied by the date that is
21 days after the date of this document, then the Purchaser may terminate this
document by giving notice in writing to all other parties to this document.

 

  (d) Notwithstanding clauses 3.7(a) and 3.7(b), prior to Completion, the
Purchaser may terminate this document by providing five Business Days notice to
the Sellers if any of the following events occur:

 

  (i) any item or group of items of Business Plant and Equipment or Business
Inventory that is reasonably necessary for the operation of the Business suffers
loss or damage of at least $15 million and for which the Sellers or the
Receivers are not actually indemnified pursuant to any insurance policy in
respect of that loss or damage, or any loss of use of any item or group of items
of Business Plant and Equipment or Business Inventory that is reasonably
necessary for the operation of the Business the replacement value of which is at
least $15 million and in respect of which an equivalent replacement item or
group of items of that Business Plant and Equipment or Business Inventory (at no
cost to the Purchaser) has not been made available for immediate use within one
month after the date of the loss of use of that item or group of items; or

 

  (ii) an event or change to the Business that could reasonably be expected to
have a material adverse effect on the Business, being a net reduction in the
earnings before interest, tax, depreciation and amortisation of the Business for
at least two consecutive years from the date of the event or change by more than
$3.5 million per annum; or

 

  (iii) a Material Contract is terminated; or

 

  (iv) the Sellers breach any obligation under clause 6; or

 

  (v) an incident or series of related incidents occurs which gives rise or
which is reasonably likely to give rise to actual or proposed claims, demands,
actions, suits or orders of more than (in aggregate) $3.5 million concerning the
environment, any contaminants or breach of environmental laws or regulations,
whether made by a Governmental Agency or otherwise, in relation to the Business.

 

  (e) Except for the right to terminate referred to in clauses 3.7(a), 3.7(b),
3.7(c) and 3.7(d), no party may terminate this document for any reason.

 

 

  Page 15



--------------------------------------------------------------------------------

  

 

 

3.8 Effect of termination

If the agreement evidenced by this document is terminated under clause 3.7, this
document (except for clauses 1, 3.8, 3.9, 11.4, 15, 16.2 to 16.5 (inclusive),
and 18 to 23 (inclusive)) is of no further effect and:

 

  (a) the parties are released from any further obligations under this document;
but

 

  (b) the parties remain liable for any breach committed before that termination
and each party retains the rights it has against the other parties in respect of
any past breach.

 

3.9 Break Fee

 

  (a) Subject to the next sentence, if the Purchaser has not obtained financing
commitments on terms satisfactory to it in respect of the financing of a portion
of the Purchase Price payable under this document during the Financing Period,
then the Purchaser agrees and acknowledges that it shall become immediately
liable to pay to the APT and FreightLink Receivers, and must pay, a break fee in
the amount of $10 million (the Break Fee) to the APT and FreightLink Receivers,
or as they direct, without withholding or set-off. Notwithstanding the
foregoing, the Sellers acknowledge and agree that no Break Fee is payable if:

 

  (i) the North American IBOX index (BB code = IBOXUMAE) closed above 200 for at
least two consecutive Business Days during the Financing Period; and

 

  (ii) the Australian ITRAXX index (BB code = ITRXAAE) closed above 250 for at
least two consecutive Business Days during the Financing Period.

 

  (b) The Purchaser must pay the Break Fee, if it is payable pursuant to clause
3.9(a), within 3 Business Days after receiving a written notice from the APT and
FreightLink Receivers requiring payment of the Break Fee.

 

  (c) The Purchaser acknowledges that the Break Fee is appropriate to secure the
entry into the transaction by the Sellers and represents a reasonable amount to
compensate the Sellers for advisory costs, costs of management time, out of
pocket expenses and the reasonable opportunity cost in pursuing the transactions
pursuant to this document or not pursuing other alternative transactions.

 

4. Sale and purchase

 

 

 

4.1 Sale

Subject to the terms of this document, on Completion the Sellers will sell to
the Purchaser and the Purchaser will purchase from the Sellers the Business as a
going concern and all right, title and interest of the Sellers in and to the
Business Assets for the Purchase Price.

 

4.2 Free from Encumbrances

On Completion, the Business and the Business Assets will be transferred to the
Purchaser free from Encumbrances.

 

 

  Page 16



--------------------------------------------------------------------------------

  

 

 

4.3 Assignment of Business Contracts

On and from Completion, the Purchaser will (to the extent to which they are
assignable) be entitled to the benefit of the Business Contracts in the name of
any of the Sellers, but subject to any relevant third party consent.

 

4.4 Assignment of Business Equipment Leases

On and from Completion, the Purchaser will (to the extent to which they are
assignable) be entitled to the benefit of the Business Equipment Leases in the
name of any of the Sellers, but subject to any relevant third party consent.

 

4.5 Assignment of Business Property Leases

On and from Completion, the Purchaser will (to the extent to which they are
assignable) be entitled to the benefit of the Business Property Leases in the
name of any of the Sellers, but subject to any relevant third party consent.

 

4.6 Transfer of Authorisations

 

  (a) The Purchaser and the Sellers must ensure that, on or before Completion,
all Authorisations:

 

  (i) where the Authorisations are capable of transfer, are transferred to the
Purchaser on the Completion Date; or

 

  (ii) where the Authorisations are not capable of transfer, are obtained by the
Purchaser with effect on and from, but subject to, Completion.

 

  (b) The Sellers must provide the Purchaser with such assistance as is
reasonably required to transfer or obtain the Authorisations in accordance with
clause 4.6(a).

 

  (c) Notwithstanding any other provision of this clause 4.6, the Sellers will
not be required to comply with any direction of the Purchaser under this clause
4.6 which would, in the Sellers reasonable opinion, breach any Law or regulation
or the requirements of any Governmental Agency.

 

5. Payments

 

 

 

5.1 Purchase Price

The price payable for the Business and the Business Assets is an amount equal to
$330,525,000, plus an amount equal to the Agreed CapEx Payments, plus an amount
equal to any Further CapEx Payments, less the amount (if any) paid by the
Purchaser under clause 3.9 prior to Completion, and as adjusted (if applicable)
under clause 5.1A (Purchase Price) apportioned between the Business Assets as
set out in schedule 10 and for the avoidance of doubt excludes any Stamp Duty on
or relating to this document, any document executed under it or any dutiable
transaction evidenced or effected by it.

 

 

  Page 17



--------------------------------------------------------------------------------

  

 

 

5.1A Purchase Price adjustment

 

  (a) Pursuant to clause 11.3(c), if the Corporation refuses to accommodate the
Purchaser in relation to the Purchaser’s proposed cover for the Relevant
Insurance, then:

 

  (i) the Purchaser will not be able to claim that the Deed of Confirmation or
any other consent or novation by the Corporation is not satisfactory; and

 

  (ii) the Purchaser may determine and notify the Receivers of the Incremental
Cost of agreeing to the Corporation’s requirements for the Relevant Insurance
pursuant to clause 5.1A(b).

 

  (b) In accordance with clause 5.1A(a), at least two months prior to
Completion, the Purchaser may provide a written notice (an Incremental Cost
Notice) to the Receivers of the Purchaser’s calculation of the Incremental Cost,
specifying full details of the Purchaser’s calculation of the Incremental Cost
(which may include the provision of quotes from the Purchaser’s insurer for the
provision of insurance with and without the Relevant Insurance).

 

  (c) If the Purchaser’s calculation of the Incremental Cost as specified in the
Incremental Cost Notice is not disputed by the Receivers within five Business
Days of receipt of such notice, then the Purchaser’s calculation of the
Incremental Cost shall be deemed to be the Incremental Cost. If the Purchaser’s
calculation of the Incremental Cost as specified in the Incremental Cost Notice
is not agreed to by the Receivers, then within five Business Days of receipt of
such notice, the Receivers must notify the Purchaser of the dispute and the
parties shall use their best endeavours to resolve the dispute.

 

  (d) If the dispute is not resolved within five Business Days of the notice to
the Purchaser of the dispute, the dispute must promptly be submitted for
determination to an expert who will determine the matter or matters in dispute
as follows:

 

  (i) The expert must be selected by agreement between the Purchaser and the
Receivers, or failing agreement between them within five Business Days after
they commence to discuss the selection of the expert, selected by the President
for the time being of the Institute of Chartered Accountants of Australia. The
expert agreed upon or as determined shall be the Expert for the purposes of this
clause 5.1A.

 

  (ii) The disputed matters must be referred to the Expert by written
submissions of the Purchaser and the Receivers to the Expert within 5 Business
Days of the Expert being agreed upon or determined. Copies of each of the
Purchaser’s and the Receiver’s written submissions to the Expert must be given
to each other.

 

  (iii) The Expert must be instructed to decide the matters of disagreement and
finish its determination and provide it to the Purchaser and the Receivers no
later than 10 Business Days after receipt of the submissions (or such other
period agreed by the parties having regard to the matters in dispute).

 

  (iv) The Purchaser and the Receivers must promptly supply the Expert with any
information, assistance and cooperation requested by the Expert in connection
with its determination. All correspondence between the Expert and a party must
be copied to the other party.

 

 

  Page 18



--------------------------------------------------------------------------------

  

 

 

  (v) In the absence of agreement between the Purchaser and the Receivers, the
Expert will decide the procedures to be followed to resolve the matters of
disagreement.

 

  (vi) The Expert must act as an expert and not as an arbitrator. The Expert’s
written determination will be final and binding on the parties in the absence of
manifest error and if the Expert determines that any payment must be made by one
party, that party must promptly make such payment.

 

  (vii) The cost of a determination by the Expert must be borne by the Purchaser
and the Receivers in such manner as the Expert determines (having regard to the
merits of the dispute).

 

  (e) Immediately upon the Incremental Cost being determined under clause
5.1A(c) or clause 5.1A(d) as applicable:

 

  (i) if the amount of the Incremental Cost is less than or equal to $200,000,
then no adjustment will be made to the Purchase Price; and

 

  (ii) if the amount of the Incremental Cost is greater than $200,000, then the
Purchase Price will be reduced by an amount that is equal to the lesser of:

 

  (A) three times the Incremental Cost; and

 

  (B) $1.5 million.

 

  (f) In this clause 5.1A:

Incremental Cost means the amount that is equal to the cost to the Purchaser of
the sum of brokerage and premium payments for a period of 12 months for the
Relevant Insurance on the basis that the Purchaser obtains the Relevant
Insurance for the Business and the Business Assets alone less the cost to the
Purchaser of the sum of brokerage and premium payments for a period of 12 months
for the Relevant Insurance on the basis that the Relevant Insurance forms part
of the Purchaser’s global insurance policies, as agreed between the Purchaser
and the Receivers under clause 5.1A(c) or as determined by the Expert under
clause 5.1A(d); and

Relevant Insurance means the policies of insurance that satisfy clause 26.3(c)
of the Concession Deed and that are in place as at the date of this document.

 

5.2 Purchase Price payment

On Completion the Purchaser must pay or procure the payment of an amount equal
to the Purchase Price in accordance with clause 5.3.

 

5.3 Method of payment

 

  (a) All payments to be made under this clause 5 must be made by Immediately
Available Funds.

 

  (b) The Purchase Price must be paid to the APT and FreightLink Receivers or as
the Sellers or the Receivers direct.

 

  (c) All amounts payable under this document, including the Purchase Price, are
to be paid in Australian dollars.

 

 

  Page 19



--------------------------------------------------------------------------------

  

 

 

5.4 Interest

If a party fails to pay any sum payable by it under this document at the time
and otherwise in the manner provided in this document, the party must pay
interest on that sum from the due date of payment until that sum is paid in full
at the Default Rate. Interest will accrue from day to day and will be payable on
demand. The payment of interest in respect of any late payment under this
clause 5.4 is in addition to any other remedies that the other parties may have
in respect of such late payment.

 

5.5 Acknowledgments

The Purchaser acknowledges and agrees that:

 

  (a) there will be no cash balance available to the Business at Completion;

 

  (b) there will be no adjustment to the Purchase Price to take into account
movements in the financial position of the Business between the date of this
document and Completion;

 

  (c) in relation to all pre-payments, notified by the Sellers to the Purchaser
in writing no later than one month prior to the Completion Date or as otherwise
agreed by the Purchaser and the Sellers before Completion, which were made by
the Sellers or the Receivers for goods or services to be used by the Business or
in connection with the Business Assets in respect of any period after the
Completion Date (such pre-payments being Pre-Payments), the Sellers or the
Receivers will attempt to obtain a refund from the relevant third party in
respect of those Pre-Payments prior to Completion and any such refund so
obtained will be retained by the Sellers or the Receivers;

 

  (d) for the avoidance of doubt, the Purchaser shall retain the benefit of any
Pre-Payments in relation to which refunds are not obtained by the Sellers or the
Receivers prior to Completion; and

 

  (e) from the date of this document until Completion, the Business and the
Business Assets will be managed by the Sellers in accordance with clauses 6.2,
6.3, 6.4 and 6.5.

 

5.6 Liabilities arising during the Receivership Period

 

  (a) Except where expressly contemplated otherwise in this document, with
effect from Completion, the Purchaser will be liable for any Losses, not paid or
satisfied on or prior to Completion, directly relating to the Business Assets
which were incurred by the Receivers procuring that the Business was carried on
in accordance with the usual and prudent business practices of a qualified and
experienced receiver during the period from and including 6 November 2008 until
the Completion Date (including such Losses that accrued during that period but
which only arise after the Completion Date), but excluding (for the avoidance of
doubt) the following Losses:

 

  (i) Losses relating to financing charges or the Debt Financing Documents;

 

  (ii) Losses on account of Tax (excluding, for the avoidance of doubt, any
Stamp Duty on or relating to this document, any document executed under it or
any dutiable transaction evidenced or effected by it);

 

  (iii) Losses on account of the diminution of the value of a Business Asset;

 

 

  Page 20



--------------------------------------------------------------------------------

  

 

 

  (iv) claims by existing debt financiers of Operational Companies (including
the senior and mezzanine debt holders) or the JV SPV Sellers or shareholders of
the Operational Companies or the JV SPV Sellers; and

 

  (v) accounts payable pursuant to clause 8.2 (including the matters referred to
in clauses 6.2(e)(i), 6.2(e)(ii) and 6.2(e)(iii)),

up to a maximum aggregate liability of $3.5 million.

 

  (b) The Purchaser indemnifies each Receiver as a continuing indemnity in
respect of any Loss suffered or incurred by any Receiver as a result of any
claim, demand, proceeding, suit, litigation, action or cause of action in
contract, tort, under statute or otherwise in relation to any Loss referred to
in clause 5.6(a) and any breach by the Purchaser of clause 5.6(a), up to a
maximum aggregate liability of $3.5 million.

 

  (c) The parties agree that any obligation to pay, or payment to be made or
made, under this clause 5.6 does not form part of the Purchase Price.

 

5.7 Procedure for dealing with Liabilities arising under Receivership Period

 

  (a) Each Seller must promptly notify the Purchaser if a claim (Third Party
Claim) is made against such Seller that may give rise to a Claim against the
Purchaser under clause 5.6(b) or if the Seller becomes aware of any events,
matters or circumstances that may give rise to a Claim against the Purchaser
under clause 5.6(b).

 

  (b) The Seller must not:

 

  (i) accept, compromise or pay;

 

  (ii) agree to arbitrate, compromise or settle; or

 

  (iii) make any admission or take any action in relation to,

a Third Party Claim that may lead to a Purchaser liability under clause 5.6(b)
without the prior written consent of the Purchaser.

 

  (c) Following the receipt of a notice under clause 5.7(a) the Purchaser may,
by written notice to the Seller within 20 Business Days from the date of the
notice, assume the conduct of the defence of the Third Party Claim. If the
Purchaser does not provide the Seller with such a notice within 20 Business
Days, then, notwithstanding the provisions of clause 5.7(b), the Seller may
assume, acting reasonably, the conduct of the Third Party Claim.

 

5.8 Post-Completion Sale Fees

 

  (a) The Purchaser shall pay any Post-Completion Sale Fees incurred by the
Sellers or any Receiver after the Completion Date.

 

  (b) The Purchaser must indemnify the Sellers and the Receivers against any
Loss which may be incurred by the Sellers or the Receivers in relation to any
failure of the Purchaser to pay any Post-Completion Sale Fees in accordance with
clause 5.8(a).

 

5.9 Insurance Claim Proceeds

 

  (a) On Completion, the Sellers will:

 

  (i) pay to the Purchaser any Insurance Claim Proceeds as at Completion; and

 

 

  Page 21



--------------------------------------------------------------------------------

  

 

 

  (ii) irrevocably direct the relevant insurers from whom Insurance Claim
Proceeds may be received by the Sellers or the Receivers after Completion, to
pay any such Insurance Claim Proceeds due after Completion directly to the
Purchaser, without deduction or set-off.

 

  (b) If, after Completion, the Sellers or the Receivers receive any Insurance
Claim Proceeds, then the parties agree that:

 

  (i) such money is for the benefit of the Purchaser, and must be held in a
separate account or otherwise clearly identified in the books and records of the
Sellers or the Receivers until such time as that money is paid to the Purchaser;
and

 

  (ii) such money must be paid to the Purchaser via bank cheque or telegraphic
transfer of cleared funds to an account nominated by the Purchaser within 5
Business Days after receipt.

 

6. Actions pending completion

 

 

 

6.1 Preparation of Budget

As soon as reasonably practicable after the date of this document, the Sellers
shall provide the Purchaser with a Budget for the Operational Companies and the
Joint Venture as at 12:00 midnight on the last Business Day of the calendar
month preceding the date of this document.

 

6.2 Ordinary course of business

Until Completion, the Sellers must use reasonable endeavours to:

 

  (a) procure that the Business is carried on in accordance with the usual and
prudent business practices of a qualified and experienced receiver and in
accordance with the Project Documents and the Debt Financing Documents but
subject to the restrictions in clause 6.3;

 

  (b) preserve the goodwill of the Business (including ensuring that no adverse
statement is made by them in relation to the Business);

 

  (c) notify the Purchaser of any new claim, litigation, investigation,
arbitration or other like proceeding in relation to the Joint Venture or the
Operational Companies where the amount claimed is in excess of $50,000, as soon
as practicable after the Sellers become aware of it;

 

  (d) keep the Purchaser informed about the conduct of the Business and the
status of the Business Assets by providing the Purchaser with regular reports
not less frequently than fortnightly; and

 

  (e) pay all trading debts and liabilities of the Business incurred in the
ordinary course that become due and payable prior to Completion, other than in
relation to:

 

  (i) the SANT Contract;

 

  (ii) the claim for unpaid amounts relating to the provision of hook and pull
services by Pacific National to FreightLink for the period from September 2006
to July 2009, as set out in the letter from Pacific National to FreightLink
dated 4 February 2010 (Data Room Materials reference FRE.121.00048; and

 

 

  Page 22



--------------------------------------------------------------------------------

  

 

 

  (iii) any trading debt or liability of the Business about which there is a
genuine dispute as to whether such debt or liability is due and payable.

 

6.3 Sellers’ Obligations

Until Completion the Sellers shall consult with and obtain the prior written
permission (not to be unreasonably delayed) from the Purchaser before any
Seller:

 

  (a) enters into or amends or restates any contract or commitment requiring it
to pay any amounts which, in aggregate are more than $50,000 per month above the
relevant equivalent budgeted items set out in the Budget, other than in relation
to contracts or commitments for:

 

  (i) fuel; or

 

  (ii) operating costs pursuant to the Rolling Stock Services Contract dated
26 November 2002 between APT and Genesee & Wyoming Pty Ltd (formerly Australian
Southern Railroad Pty Ltd),

in which cases the Purchaser’s prior written permission is required if any
Seller is required to pay any amount which, in aggregate, is more than $150,000
per month above the relevant budgeted items set out in the Budget;

 

  (b) enters into, restates, or amends in any material respect including
pricing, any arrangements regarding:

 

  (i) the Darwin Passenger Bulk Handling Loop Line that runs through the parcels
of land described in paragraphs 1 and 2 of Schedule 2 of the Concession Deed,
the Aboriginal Land described in paragraph 3 of Schedule 2 of the Concession
Deed, Crown land described in paragraph 4 of Schedule 4 of the Concession Deed,
and land which is the subject of the Port Terminal Lease dated 12 October 2004
granted by the Darwin Port Corporation to APT;

 

  (ii) the Darwin Port spur line which runs from NT Portion 5986 (which is the
subject of the Port Terminal Lease dated 12 October 2004 granted by the Darwin
Port Corporation to APT) to NT Portion 5986 to the extent that any such
arrangements differ from the draft arrangements set out in the Data Room
Materials (references FRE.138.00001, FRE.135.00002 and FRE.027.00001); or

 

  (iii) track access to be provided by FreightLink to SCT (the above-rail
operator for IMX Resources Limited) to the extent that any such arrangements
differ from the draft arrangements set out in the Data Room Materials
(references FRE.112.00010 and FRE.112.00001) and could reasonably be expected to
give rise to lower revenue than the amount provided for in the March 2010
Information Memorandum;

 

  (c) acquires or disposes of any assets or terminates any contracts, whose
aggregate value exceeds $50,000, including undertaking any land swap;

 

 

  Page 23



--------------------------------------------------------------------------------

  

 

 

  (d) creates an Encumbrance over any of its assets or declares itself trustee
of any of its assets;

 

  (e) makes any distributions of its assets;

 

  (f) engages any new permanent employee with a total annual remuneration in
excess of $50,000;

 

  (g) terminates or encourages the resignation of any Employee, except for
cause;

 

  (h) changes the terms of employment (including remuneration or other benefits)
of any of the Employees except as part of the 2010 employee salary reviews but
subject to any increase in any Employee’s remuneration being not more than 5% of
that Employee’s remuneration as at the date of this document;

 

  (i) alters its constitution;

 

  (j) cancels any existing insurance policy in the name of or for the benefit of
a Seller unless a replacement policy (on terms no less favourable to the Seller,
if available in the market place) has been put in place;

 

  (k) revalues its assets, except as directed by any accountant or auditor of
any Seller or the Business;

 

  (l) repays any shareholder loans or advances;

 

  (m) undertakes any new capital expenditure not provided for in the Budget that
is in excess of $50,000, defers any capital expenditure which has or is likely
to have an adverse impact on the Business, or undertakes any capital expenditure
that is in aggregate more than $50,000 per month above the relevant equivalent
budgeted items set out in the Budget;

 

  (n) varies, terminates or fails to renew any of its contracts, Authorisations
or commitments, except in the ordinary course of business;

 

  (o) changes any accounting method, practice or principle used by it;

 

  (p) merges or consolidates with any other corporation or acquires all or
substantially all of the shares or the business or assets of any other person,
firm, association, corporation or business organisation, or agrees to do any of
the foregoing; or

 

  (q) conducts the Business in a way that does not comply with all applicable
laws and regulations,

except that nothing in this clause shall prevent the Sellers or the Receivers
from making any payments in respect of any amount of interest owing (whether
quarterly or otherwise) to any financier to the Operational Companies and for
the Business.

 

6.4 Access before completion

Before Completion, the Sellers must ensure that the Purchaser, and any person
authorised by the Purchaser (including any auditor), upon reasonable notice, is
given all reasonable access during normal business hours to the books of
account, records and documents of the Business, provided such access does not
disrupt the day-to-day operations of the Business. Such access must permit the
preparation (at the Purchaser’s expense) of consolidated audited US GAAP
statements (with footnotes) as at 30 June 2009 and 30 June 2010, and
consolidated quarterly US GAAP financials for 2010 and 2009, for APT.

 

 

  Page 24



--------------------------------------------------------------------------------

  

 

 

6.5 Permitted conduct

Nothing in clauses 6.2 or 6.3 restricts the Sellers or the Receivers from doing
anything:

 

  (a) which is contemplated by this document or any other documents executed in
connection with this document;

 

  (b) approved by the Purchaser, such approval (in the Purchaser’s absolute
discretion) not to be unreasonably delayed;

 

  (c) which is necessary for any of the Sellers or the Receivers to comply with
their legal obligations, or any contractual obligations under any contract or
arrangement to which they are a party in respect of the Business or the Business
Assets, and which are disclosed in the Data Room Material;

 

  (d) to reasonably and prudently respond to any occupational or health and
safety risks or to an emergency or disaster affecting the Business or the
Business Assets; or

 

  (e) which is required in accordance with the usual and prudent business
practices of a duly qualified and experienced receiver and manager to respond to
events beyond the reasonable control of the Receivers or the control of the
Sellers, where such actions are intended to minimise any adverse affects of such
events on the Business.

 

7. Completion

 

 

 

7.1 Date, time and place

Completion will take place at the offices of Allens Arthur Robinson, Deutsche
Bank Place, Corner Hunter and Phillip Streets, Sydney, NSW 2000 on the
Completion Date or any other time, date and place agreed in writing by the
Sellers and the Purchaser.

 

7.2 Sellers obligations to deliver

At Completion, the Sellers must:

 

  (a) deliver to the Purchaser each Business Asset which is capable of passing
by delivery, at the respective places where they are normally located;

 

  (b) deliver to the Purchaser ASIC Forms 312 for the discharge of each of the
Charges to the extent that those charges affect the Business Assets, duly
executed by the relevant chargee;

 

  (c) deliver to the Purchaser deeds of assignment of the Trade Marks duly
executed by FreightLink;

 

  (d) deliver to the Purchaser evidence that the Business Guarantees have been
cancelled;

 

  (e) deliver to the Purchaser directions to Melbourne IT Limited to register
the transfer of the Domain Names to the Purchaser, duly executed by the relevant
Sellers;

 

  (f) deliver to the Purchaser such duly executed documents as required to
satisfy the Seller’s obligations under clause 4.6 in a form reasonably
acceptable to the Purchaser;

 

 

  Page 25



--------------------------------------------------------------------------------

  

 

 

  (g) deliver to the Purchaser:

 

  (i) deeds of novation of each of the Material Contracts as required by clause
3.1(b);

 

  (ii) such duly executed documents as required to satisfy the Seller’s
obligations under clause 10.1 in respect of the Business Property Leases and the
Business Equipment Leases; and

 

  (iii) subject to clause 9.3, deeds of assignment or deeds of novation of the
Business Contracts,

in each case in the form set out in annexure B (with such amendments as agreed
by the Purchaser), duly executed by the relevant Sellers and counterparties
(other than the Purchaser);

 

  (h) assist the Purchaser by executing the necessary forms and consents to
enable the utility services provided to the Business, including those telephone,
fax and other communication services (with the benefit of the same numbers)
requested by the Purchaser to be transferred to the Purchaser with effect from
the Completion Date;

 

  (i) deliver to the Purchaser consolidated audited US GAAP statements (with
footnotes) as at 30 June 2009 and 30 June 2010, and consolidated quarterly
US GAAP financials for 2010 and 2009, for APT, signed by an appropriate and
authorised officer of APT; and

 

  (j) deliver to the Purchaser a copy of the irrevocable direction to pay given
to the relevant insurers from whom Insurance Claim Proceeds may be received by
the Sellers or Receivers after Completion, instructing the relevant insurer to
pay any such Insurance Claim Proceeds due after Completion directly to the
Purchaser, without deduction or set-off, in each case countersigned by the
relevant insurer.

 

7.3 Purchaser Obligations

At Completion, the Purchaser must:

 

  (a) pay the Purchase Price in accordance with clauses 5.2 and 5.3; and

 

  (b) deliver to the Sellers:

 

  (i) a deed of novation or a deed of assignment (in the form substantially set
out in annexure B (with such amendments as agreed by the Sellers) of the
Corporation Loan Agreement, duly executed by the Purchaser and the Corporation;

 

  (ii) such documents as are required to satisfy the Purchaser’s obligations
under clause 4.6 in a form reasonably acceptable to the Sellers;

 

  (iii) evidence that the Business Guarantees have been replaced by equivalent
financial accommodation arranged by or on behalf of the Purchaser; and

 

  (iv) evidence that the Purchaser has in place insurance policies in respect of
the Business for the period from and including the Completion Date, to the
extent required under the Concession Deed or any other document in connection
with the Business or the Business Assets and disclosed in the Data Room
Material.

 

 

  Page 26



--------------------------------------------------------------------------------

  

 

 

7.4 Interdependency

 

  (a) It is the intention of the parties that the performance of the parties’
obligations under this document in respect of Completion are interdependent, so
that if the obligations of any party in respect of Completion are not satisfied,
then no action, delivery or payment will be deemed to have been made by any
other party in respect of Completion.

 

  (b) The parties acknowledge and agree that once Completion under this document
has occurred, all actions, deliveries and payments will be deemed to have taken
place in the order in which they are described in this document to occur.

 

7.5 Title and Risk

 

  (a) Title and risk in all of the Business Assets shall pass to the Purchaser
on the Completion Date in accordance with the terms of this document.

 

  (b) Where it is necessary to determine the time on any date when an asset is
transferred, a liability is assumed, a risk passes or a calculation is made,
that time will be 00.01 on that date.

 

7.6 Project Documents

 

  With effect from Completion, the Purchaser acknowledges and agrees that:

 

  (a) it is bound by the relevant Project Documents as amended in accordance
with clause 11.3; and

 

  (b) it will operate the Railway as an ongoing business.

 

8. Cash Collection

 

 

 

8.1 Accounts receivable

 

  (a) If, after the Completion Date, the Sellers or the Receivers receive any
amount of money for goods or services provided by the Business or the Sellers or
the Receivers in the course of carrying on the Business prior to the Completion
Date, then the Sellers or the Receivers will retain such money.

 

  (b) If, after the Completion Date, the Sellers or the Receivers receive any
amount of money for goods or services provided by the Business or the Purchaser
or the Purchaser’s Related Bodies Corporate in the course of carrying on the
Business on or after the Completion Date, then the parties agree that:

 

  (i) such money is for the benefit of the Purchaser, and must be held in a
separate account or otherwise clearly identified in the books and records of the
Sellers or the Receivers until such time as that money is paid to the Purchaser;
and

 

  (ii) such money must be paid to the Purchaser in Immediately Available Funds
within 5 Business Days after receipt; and

 

 

  Page 27



--------------------------------------------------------------------------------

  

 

 

  (iii) at the time of payment, the Purchaser must be given a statement setting
out all relevant details of any such amounts (including the identity of the
payer, the date paid, the amount paid, and the invoice number).

 

  (c) After the Completion Date, it is acknowledged that the Purchaser will
receive amounts of money for goods or services provided by the Business or the
Sellers or the Receivers in the course of carrying on the Business prior to the
Completion Date, and accordingly the Purchaser must, on the next Business Day
that is 45 days after the Completion Date:

 

  (i) provide the Sellers with a statement setting out all relevant details of
any such amounts (including the identity of the payer, the date paid, the amount
paid and the invoice number); and

 

  (ii) pay the Sellers in Immediately Available Funds an amount equal to the
aggregate of such amounts received by the Purchaser.

 

  (d) After the Completion Date, it is acknowledged that the Purchaser will
receive amounts of money for goods or services provided by the Business or the
Sellers or the Receivers in the course of carrying on the Business prior to the
Completion Date, and accordingly the Purchaser must, on the next Business Day
that is 75 days after the Completion Date:

 

  (i) provide the Sellers with a statement setting out all relevant details of
any such amounts (including the identity of the payer, the date paid, the amount
paid and the invoice number); and

 

  (ii) pay the Sellers in Immediately Available Funds an amount equal to the
aggregate of such amounts received by the Purchaser.

 

  (e) After the Completion Date, it is acknowledged that the Purchaser will
receive amounts of money for goods or services provided by the Business or the
Sellers or the Receivers in the course of carrying on the Business prior to the
Completion Date, and accordingly the Purchaser must, on the next Business Day
that is 105 days after the Completion Date:

 

  (i) provide the Sellers with a statement setting out all relevant details of
any such amounts (including the identity of the payer, the date paid, the amount
paid and the invoice number); and

 

  (ii) pay the Sellers in Immediately Available Funds an amount equal to the
aggregate of such amounts received by the Purchaser.

 

  (f) If the Purchaser receives any amount of money for goods or services
provided by the Business or the Sellers or the Receivers in the course of
carrying on the Business prior to the Completion Date after the date on which it
has complied with its obligations under clause 8.1(e), the Purchaser shall remit
to the Sellers in Immediately Available Funds all such amounts received as soon
as practicable.

 

  (g) Any amounts of money received by the Purchaser referred to in paragraphs
(c), (d), (e) or (f) must be held by the Purchaser for the benefit of the
Sellers in a separate account or otherwise clearly identified in the books and
records of the Purchaser until such time as the Purchaser remits that money to
the Sellers.

 

 

  Page 28



--------------------------------------------------------------------------------

  

 

 

8.2 Accounts payable

After the Completion Date, any amounts of money payable to providers of goods or
services to the Business or the Sellers or the Receivers in the course of
carrying on the Business prior to the Completion Date shall be a Liability of
the Sellers.

 

8.3 Access to information

The Purchaser on the one hand, and the Sellers or Receivers on the other hand,
(as the case may be, the Payer) must:

 

  (a) provide or ensure the provision of all information and assistance which
may be requested by the other (the Recipient); and

 

  (b) permit the Recipient and the Recipient’s Representatives to have access to
and take extracts from or copies of any relevant documents,

to enable the Recipient to review the accuracy of the statements to be delivered
by the Payer to the Recipient in accordance with clauses 8.1(b), 8.1(c)(i),
8.1(d)(i) and 8.1(e)(i).

 

8.4 Dispute resolution procedure

 

  (a) If there is any difference of opinion or dispute between the Recipient and
the Payer regarding the statements to be delivered by the Payer to the Recipient
in accordance with clauses 8.1(b)(iii), 8.1(c)(i), 8.1(d)(i) and 8.1(e)(i) or
the payment of any money in accordance with clauses 8.1(b)(ii) 8.1(c)(ii),
8.1(d)(ii), 8.1(e)(ii) and 8.1(f), the Recipient may give a notice to the Payer
(Dispute Notice) setting out:

 

  (i) details of each of the matters in dispute and the reasons why those
matters are disputed; and

 

  (ii) a separate dollar value for each of those matters.

 

  (b) Within 10 Business Days of the Recipient having delivered a Dispute Notice
to the Payer, the Payer must deliver to the Recipient a response in writing on
the disputed matters (Response).

 

  (c) If the dispute is not resolved within 10 Business Days of the delivery of
the Response to the Recipient, the dispute must promptly be submitted for
determination to an expert who will determine the matter or matters in dispute.

 

  (d) The expert must be selected by agreement between the Recipient and the
Payer, or failing agreement between them within five Business Days after they
commence to discuss the selection of the expert, selected by the President for
the time being of the Institute of Chartered Accountants of Australia. The
expert agreed upon or as determined shall be the Expert for the purposes of this
clause 8.4.

 

  (e) The disputed matters must be referred to the Expert by written submissions
of the Recipient and the Payer.

 

  (f) The Expert must be instructed to decide the matters of disagreement and
finish its determination and provide it to the Recipient and the Payer no later
than 10 Business Days after receipt of the submissions (or such other period
agreed by the parties having regard to the matters in dispute).

 

 

  Page 29



--------------------------------------------------------------------------------

  

 

 

  (g) The Recipient and the Payer must promptly supply the Expert with any
information, assistance and cooperation requested by the Expert in connection
with its determination. All correspondence between the Expert and a party must
be copied to the other party.

 

  (h) In the absence of agreement between the Recipient and the Payer, the
Expert will decide the procedures to be followed to resolve the matters of
disagreement.

 

  (i) The Expert must act as an expert and not as an arbitrator. The Expert’s
written determination will be final and binding on the parties in the absence of
manifest error and if the Expert determines that any payment must be made by one
party, that party must promptly make such payment.

 

  (j) The cost of a determination by the Expert must be borne by the Recipient
and the Payer in such manner as the Expert determines (having regard to the
merits of the dispute).

 

9. Business Contracts

 

 

 

9.1 Assignment and assumption, or novation, of Business Contracts where
permitted by contract

Conditional upon Completion:

 

  (a) each Seller agrees to assign the benefit of, or novate, to the Purchaser
with effect on and from Completion each of the Business Contracts to which it is
a party in respect of which assignments or novations are expressly permitted,
and provided that the Business Contract is assignable or able to be novated; and

 

  (b) the Purchaser agrees to assume with effect on and from Completion the
burden of each Business Contract referred to in paragraph (a) above which is
assigned or novated to it.

 

9.2 Assignment and assumption, or novation, of Business Contracts where consent
is not required

Conditional upon Completion:

 

  (a) each Seller agrees to assign the benefit of, or novate, to the Purchaser
with effect on and from Completion each of the Business Contracts to which it is
party in respect of which assignments or novations do not require the consent of
or action by the other party to the Business Contract, and provided that the
Business Contract is assignable or able to be novated; and

 

  (b) the Purchaser agrees to assume with effect on and from Completion the
burden of each Business Contract referred to in paragraph (a) above which is
assigned or novated to it.

 

9.3 Assignment and assumption, or novation, of Business Contracts where consent
is required

The Sellers and the Purchaser must use their respective reasonable endeavours
prior to Completion to:

 

  (a) assign the benefit of, or novate to, the Purchaser with effect on and from
Completion each of the Business Contracts in respect of which assignments or
novations are permitted only with the consent of the other party to the relevant
Business Contract, or in respect of which assignments or novations are
absolutely prohibited; and

 

 

  Page 30



--------------------------------------------------------------------------------

  

 

 

  (b) have the Purchaser assume with effect on and from Completion the burden of
each Business Contract referred to in paragraph (a) above which is assigned or
novated to it.

 

9.4 Form of assignment documents

The parties agree to use their reasonable endeavours to procure that such
assignments or novations (and assumptions) are documented in a form
substantially similar to that set out in annexure B.

 

9.5 Obligations pending or if no assignment or assumption

If any of the Business Contracts are not assigned or novated or assumed by the
Purchaser by Completion under clauses 9.1 to 9.3, then the Sellers and the
Purchaser must use their respective reasonable endeavours after Completion to
achieve this, and unless and until such assignment or novation or assumption
occurs:

 

  (a) the Purchaser must perform on behalf of that Seller all obligations of
that Seller under that Business Contract in respect of the period following
Completion. If the Purchaser performs on behalf of that Seller all obligations
of that Seller under that Business Contract, the relevant Seller holds the
benefit of that Business Contract on behalf of and for the benefit of the
Purchaser, and must account to the Purchaser for any amounts paid by the other
party to that Business Contract to that Seller (and until payment of those
amounts are made to the Purchaser, such amounts must be held in a separate
account or otherwise clearly identified in the books and records of the Sellers)
and for any other benefits received by that Seller after Completion in respect
of that Business Contract; and

 

  (b) if a Seller is prohibited under a Business Contract to which it is a party
from delegating or subcontracting performance of obligations under that Business
Contract or accounting to the Purchaser for the benefit of that Business
Contract, the relevant Seller will have no liability to the Purchaser in respect
of that Business Contract and the Purchaser is under no obligation to perform
the Seller’s obligations under that Business Contract.

 

9.6 Consents in respect of Business Contracts

 

  (a) Except in respect of any breach by the Sellers of their obligations under
clauses 9.1 to 9.5, the Purchaser has no rights against the Sellers in relation
to or in connection with any requirement under the terms of any Business
Contract to obtain any consent to assignment or novation or the consequences
arising from any such consent, assignment or novation not having been obtained
by Completion or at all.

 

  (b) For the avoidance of doubt, the Purchaser has no rights against the
Receivers in relation to or in connection with any requirement under the terms
of any Business Contract to obtain any consent to assignment or novation or the
consequences arising from any such consent, assignment or novation not having
been obtained by Completion or at all.

 

 

  Page 31



--------------------------------------------------------------------------------

  

 

 

9.7 No obligation to pay money

Nothing in this clause 9 will require the Sellers to pay any money or provide
any other valuable consideration to or for the benefit of any person or
otherwise take any action which would, or is reasonably likely to, impact
adversely on or otherwise be contrary to the interests of the Sellers.

 

10. Business Equipment Leases and Business Property Leases

 

 

 

10.1 Consents

Prior to Completion the Sellers and the Purchaser must use their respective
reasonable endeavours to obtain the consent of each lessor/landlord under each:

 

  (a) Business Equipment Lease; and

 

  (b) Business Property Lease,

to the assignment or novation by the Sellers to the Purchaser, and the
assumption by the Purchaser from the relevant Sellers, of the Business Equipment
Leases and the Business Property Leases, on the basis that the Sellers obtain a
full discharge of all Liabilities and release of all obligations under such
Leases, arising on or after the Completion Date. The parties agree to use their
respective reasonable endeavours to procure that such assignments or novations
and assumptions are documented in a form substantially similar to that set out
in annexure B.

 

10.2 Right of use or occupation pending assignment

 

  (a) If any Business Equipment Lease or Business Property Lease is not assigned
or novated to the Purchaser at Completion, the Sellers must, to the extent they
lawfully can:

 

  (i) allow the Purchaser to use or occupy the property the subject of the
Business Equipment Lease or Business Property Lease as licensee from Completion
until the assignment or novation is effective; and

 

  (ii) take any action reasonably necessary to ensure that the Business
Equipment Lease or Business Property Lease is assigned or novated to the
Purchaser as soon as reasonably practicable after Completion.

 

  (b) The Purchaser must on and from Completion assume, discharge and perform at
its expense all the obligations of the Sellers under Business Equipment Leases
or Business Property Leases in respect of which it uses or occupies property
pursuant to paragraph (a)(i) above.

 

11. Corporation approval and costs

 

 

 

11.1 Approval of communications with the Corporation

 

  (a) The Purchaser must not less than five Business Days prior to issuing any
notice, request or other communication to the Corporation prior to Completion
including for the purpose of seeking each of the consents referred to in clause
3.1(a), deliver to the Sellers a copy of the proposed notice, request or
communication (together with all supporting documents and information (if any))
(Corporation Notice).

 

 

  Page 32



--------------------------------------------------------------------------------

  

 

 

  (b) The Sellers may (acting reasonably) within three Business Days of receipt
of the relevant Corporation Notice, provide to the Purchaser a report which sets
out the amendments that must be made to that Corporation Notice before being
submitted to the Corporation. The Purchaser must amend that Corporation Notice
as reasonably requested and provide to the Sellers a copy of any final
Corporation Notice that is submitted to the Corporation.

 

  (c) The Purchaser acknowledges that for the purposes of clause 11.1(b) and
without limitation, the Sellers will be acting reasonably if any of the
amendments they require to be made to a Corporation Notice are to ensure that
the consents and approvals requested by the Purchaser from the Corporation are
limited to satisfying the conditions in clause 3.1(a).

 

  (d) The Purchaser must provide reasonable notice to the Sellers of any
meetings scheduled to be held between the Purchaser and the Corporation prior to
Completion and if requested by the Sellers, ensure that a representative of the
Sellers is invited to attend such meetings.

 

11.2 Provision of information

 

  (a) In connection with obtaining approval of the Corporation under clause
3.1(a), the Purchaser must provide the Corporation with all material information
relevant to the Corporation’s decision to give or withhold its consent.

 

  (b) The Purchaser must provide copies of all materials given to the
Corporation, to the Sellers at the same time as they are provided to the
Corporation.

 

11.3 Purchaser’s undertaking

 

  (a) Subject to clause 11.3(c), in seeking the Corporation’s consent under
clause 3.1(a), the Purchaser must not seek to re-negotiate or amend the
Concession Deed or any of the Project Documents to which the Corporation is a
party, other than in respect of any amendments which are reasonably necessary
for:

 

  (i) the novation of the relevant contract to the Purchaser;

 

  (ii) the removal of references to the debt financing arrangements of the
Operational Companies (including references to the Senior Debt and Mezzanine
Debt) and any related terms and provisions as appropriate, and the insertion of
references to the debt financing arrangements of the Purchaser and related terms
and provisions as appropriate, including an undertaking by the Corporation, if
required by the Purchaser, to enter into a new debt financiers’ tripartite deed
with the Purchaser and its financiers (or any facility agent and security
trustee acting on their behalf) on substantially the same terms as the Debt
Financiers’ Tripartite Deed but with such conforming changes as the Purchaser
may reasonably require in order to reflect the new financing and to put its
financiers into a similar position as the existing financiers to the Sellers;

 

  (iii) the removal of references to the Joint Venture and the existing equity
investors in the Operational Companies and related terms and provisions as
appropriate;

 

  (iv) the removal of references to the D&C Contract and any related terms and
provisions as appropriate;

 

 

  Page 33



--------------------------------------------------------------------------------

  

 

 

  (v) amendments required to update the Prescribed Maintenance Tasks and other
provisions relating to operation, maintenance, repair and environmental matters
(including amendments to the Environmental Management Plan) in accordance with
the current operations of the Business as at the date of this document; and

 

  (vi) the removal of references to the Base Case Financial Model and updating
the references to the Financial Model and any related terms and provisions as
appropriate.

 

  (b) Subject to clause 11.3(c), in relation to the Concession Deed, the
Purchaser may propose amendments to the insurance requirements to ensure
consistency with the Purchaser’s global insurance practices for discussion with
the Corporation.

 

  (c) The Purchaser acknowledges and agrees that although it may raise for
discussion with the Corporation the insurance requirements in relation to the
Concession Deed pursuant to clause 11.3(b), any refusal by the Corporation to
accommodate the Purchaser in relation to such insurance requirements will not
enable the Purchaser to claim that the Deed of Confirmation or any other consent
or novation by the Corporation is not in a satisfactory form.

 

  (d) Defined terms used in this clause and not otherwise defined in this
document have the meaning given to them in the Concession Deed.

 

11.4 Purchaser to bear costs

The Purchaser must bear all costs and expenses (including legal costs and
expenses) incurred by the Corporation in considering and granting the consents
sought by the Purchaser under clause 3.1(a), including costs and expenses
relating to review of the Purchaser’s proposals and the preparation, negotiation
and execution of any relevant documentation and any Stamp Duty in relation to
such documentation.

 

12. Employees

 

 

 

12.1 Offer of employment

 

  (a) As soon as practicable after the date of this document, but in any event
at least one week before Completion, the Purchaser must offer or procure an
offer of employment to all Targeted Employees.

 

  (b) Each offer of employment must:

 

  (i) be conditional on Completion occurring;

 

  (ii) be for employment on and from the Completion Date on terms and conditions
of employment no less favourable on an overall basis than those on which the
Employee is employed immediately prior to the Completion Date;

 

  (iii) be expressed to be subject to the Employee providing in writing to the
Sellers notice of resignation from his or her employment with the Sellers
subject to Completion occurring, and with effect from the Completion Date;

 

 

  Page 34



--------------------------------------------------------------------------------

  

 

 

  (iv) provide for continuity of service and recognition of prior continuous
service with the Sellers (including any prior continuous service required to be
recognised by Law by the Sellers) for all employment-related purposes;

 

  (v) provide for recognition by the Purchaser of all of the Employee’s Employee
Entitlements and acknowledge that:

 

  (A) on and following Completion, neither the Sellers or the Receivers will be
liable to the Employee in respect of their Employee Entitlements and that the
Employee expressly authorises and directs the Sellers and Receivers not to make
any payment to them in respect of their Employee Entitlements when their
employment with the Sellers ends; and

 

  (B) the Employee appoints the Purchaser as the Employee’s agent for the
purposes of notifying the Seller of this authority and direction.

 

12.2 Acceptance of offers of employment

 

  (a) The Purchaser and the Sellers must use all reasonable endeavours to seek
to procure that all of the Employees receiving offers of employment from the
Purchaser under clause 12.1 accept those offers.

 

  (b) The Purchaser must, from time to time upon request by the Sellers, report
to the Sellers which Employees have accepted employment with the Purchaser
(Transferring Employees).

 

  (c) The Sellers agree to release the Transferring Employees from their
employment with the Sellers on the Completion Date.

 

12.3 Obligations with respect to Transferring Employees

 

  (a) The Purchaser covenants with the Sellers and Receivers that on Completion
occurring it will assume liability for each Employee Entitlement of each
Transferring Employee as if each such Employee Entitlement had been accrued by
that Transferring Employee while that Transferring Employee was in the
employment of the Purchaser.

 

  (b) The Purchaser agrees that, for the purpose of calculating any benefit
arising under any contract of employment between the Purchaser and a
Transferring Employee or arising under any applicable Law or Industrial
Instrument binding upon the Purchaser on and after Completion:

 

  (i) the period of continuous service (including any period of continuous
service deemed by Law, contract or an Industrial Instrument and any prior
continuous service recognised by the Sellers) which the Transferring Employee
has had with the Sellers immediately before the commencement of employment with
the Purchaser is to be deemed continuous service with the Purchaser; and

 

  (ii) the continuity of service of the Transferring Employee is deemed not to
be broken because the Transferring Employee ceases to be an employee of the
Sellers and becomes an employee of the Purchaser.

 

 

  Page 35



--------------------------------------------------------------------------------

  

 

 

  (c) Despite any other provision of this document, the Purchaser will be solely
responsible for, and must indemnify the Sellers and Receivers against, all
Claims and Liabilities in connection with the Transferring Employees, including,
but not limited to, Claims and Liabilities in respect of the Employee
Entitlements of each Transferring Employee, any retirement, notice of
termination, severance, redundancy or other termination payment, and all wages,
salaries and other entitlements of Transferring Employees at any time.

 

12.4 Obligations with respect to non-Transferring Employees

The Sellers shall be liable for all Claims and Liabilities of the Employees that
are not Transferring Employees, including Claims and Liabilities in respect of
the Employee Entitlements of each Employee that is not a Transferring Employee,
any retirement, notice of termination, severance, redundancy or other
termination payment, and all wages, salaries and other entitlements of Employees
that are not Transferring Employees at any time.

 

12.5 Obligations with respect to Employees

The Sellers must pay all Employee Entitlements before Completion in respect of
all Employees as and when they fall due.

 

13. Superannuation

 

 

 

13.1 Purchaser’s superannuation obligations

The Purchaser must make such arrangements for payment of superannuation
contributions for the Transferring Employees after the Completion Date as the
Purchaser agrees with the Transferring Employees or as required by Law.

 

13.2 Sellers’ superannuation obligations

 

  (a) The Sellers must comply with their legal obligations in relation to
superannuation for the Employees, in respect of the period up until the
Completion Date.

 

  (b) For the avoidance of doubt, to the extent that any payment obligations in
relation to the payment of superannuation contributions for any:

 

  (i) Transferring Employees have accrued before, but have not been satisfied
by, the Completion Date, those payment obligations shall be borne by the
Purchaser, including making payment in full of any amount that is required to be
paid on or before the due date for payment; or

 

  (ii) Employees (other than Transferring Employees) have accrued before, but
have not been satisfied by, the Completion Date, those payment obligations shall
be borne by the Sellers, including making payment in full of any amount that is
required to be paid on or before the due date for payment.

 

 

  Page 36



--------------------------------------------------------------------------------

  

 

 

14. Post Completion Obligations

 

 

 

14.1 Accounts after Completion

The Purchaser will, for a period of 12 months following Completion, ensure that
the Receivers and their respective agents, Sellers or any of them, are given all
necessary access to, and reasonable assistance in connection with, the books of
account of the Business to enable them to conduct the affairs of the
receivership and administration of the Sellers and the Operational Companies,
and to enable the Sellers to prepare their own accounts and Tax Returns.

 

14.2 Access and assistance

 

  (a) The Purchaser will, during business hours and upon reasonable notice,
allow the Receivers, the Deed Administrators, any Administrators and their
respective staff and agents (free of charge, except reasonable photocopying
expenses) for a period of 12 months from the Completion Date, reasonable access
to:

 

  (i) all premises used for carrying on the Business or any part of it; and

 

  (ii) any employees of the Business,

solely for the purposes of conducting the affairs of the receivership and
administration of the Sellers and the Operational Companies.

 

  (b) Without prejudice to any other clause in this document, following
Completion, the Purchaser must during normal business hours and on reasonable
notice and for a period of seven years from the Completion Date in relation to
Tax Records and 12 months from the Completion Date in relation to all other
Business Records, allow reasonable access to (free of charge, except reasonable
photocopying expenses) and inspection by:

 

  (i) the Sellers, the Receivers and each of them, and their respective
financial, taxation, legal and other advisers, of the Business Records relevant
to the period up to Completion for the purposes of investigating, defending,
resolving or mitigating any purported breach of any Warranty or in respect of
any Claim made against it under this document; and

 

  (ii) the Sellers, the Receivers, the Deed Administrators, any Administrators
and each of them including the advisers, agents, officers, employees,
consultants of each of those persons, of the Business Records relevant for the
period up to Completion to the extent necessary for the proper conduct of the
receivership and administration of the Sellers and the Operational Companies.

 

15. Liability

 

 

 

15.1 Liability of Receivers

 

  (a) The Receivers execute this document as receivers and managers of and
agents of the Sellers.

 

 

  Page 37



--------------------------------------------------------------------------------

  

 

 

  (b) The Receivers will not have any personal Liability to any party arising
out of or in connection with any Liability of the Sellers under this document
generally or any transaction entered into under or in connection with this
document.

 

  (c) The Purchaser agrees that it will not commence any proceedings against the
Receivers of any nature whatsoever in any way related to any breach of this
document by the Sellers, other than, subject to clause 16.2, as a result of or
in relation to the Receiver’s fraud, wilful default, gross negligence or breach
of fiduciary obligations.

 

  (d) The Purchaser releases the Receivers from all Claims it may have or claim
to have, or but for this release, might have had against the Receivers arising
out of or in connection with this document or any transaction entered into under
or in connection with this document, other than, subject to clause 16.2, as a
result of or in relation to the Receiver’s fraud, wilful default, gross
negligence or breach of fiduciary obligations.

 

  (e) By the Receivers’ execution of this document, the Receivers take the
personal benefit of any release, indemnity, acknowledgement or other provision
given in favour of them.

 

  (f) If despite this clause the Receivers incur any personal liability under or
in connection with this document or any transaction entered into under or in
connection with this document, any party to this document may enforce its
respective rights against the Receivers in respect of any such liability only to
the extent to which the Receivers are entitled under the Charges in relation to
which they have been appointed to be indemnified for that liability out of the
proceeds of sale of the property secured by those Charges.

 

  (g) Each party to this document waives its respective rights and releases the
Receivers from any personal liability whatsoever in respect of any loss or
damage under or in connection with this document or any transaction entered into
under or in connection with this document which cannot be paid or satisfied out
of such right of indemnity as the Receivers may have under or in connection with
or derived from the Charges in relation to which they have been appointed to be
indemnified out of the proceeds of sale of the property secured by those
Charges.

 

  (h) Each Seller and Operational Company holds the benefit of this clause (and
every other provision in this document which is expressed to confer a right,
power, privilege or benefit on the Receivers or any other provision in this
document which contains an indemnity, release or acknowledgment in favour of the
Receivers) for the benefit of the Receivers.

 

15.2 Consequential loss

Subject to clause 15.3, neither party is liable to any other party for, and each
party must not make a Claim for, indirect or consequential Loss or damage
(including for loss of profit (whether direct, indirect, anticipated or
otherwise), loss of expected savings, opportunity costs, loss of business
(including loss or reduction of goodwill), damage to reputation and loss or
corruption of data regardless of whether any or all of these things are
considered to be indirect or consequential losses or damage) in contract, tort
(including negligence) under any statute or otherwise arising from or related in
any way to this document or its subject matter. Furthermore, a party is not
liable for, and a party must not make a Claim for, a multiple of profits.

 

 

  Page 38



--------------------------------------------------------------------------------

  

 

 

15.3 Breach by Purchaser

 

  (a) Notwithstanding clause 15.2, if the Purchaser breaches this document and
as a consequence of that breach Completion does not occur, then the Purchaser
shall be liable to the Sellers and the Receivers for, and the Sellers or the
Receivers may make a Claim for, all Losses (including indirect or consequential
Losses) suffered or incurred by the Receivers or the Sellers within 12 months of
the date of breach, but only:

 

  (i) to the extent that such Losses arise as a consequence of the Purchaser’s
breach of this document; and

 

  (ii) up to a maximum aggregate liability of $180 million.

 

  (b) The Sellers or the Receivers must not make any Claim against the Purchaser
under clause 15.3(a) unless all details as are known to the Sellers and the
Receivers as at the time of notice have been notified to the Purchaser (a Claim
Notice) within 12 months from the date Completion was to occur.

 

  (c) A failure on the part of the Sellers or the Receivers to notify the
Purchaser in accordance with clause 15.3(b) will not release the Purchaser from
any obligation or liability which it may otherwise have pursuant to this clause
15.3, except that the liability of the Purchaser under this clause 15.3 will be
reduced to the extent to which the Purchaser has suffered material Loss as a
direct result of the failure to so notify.

 

  (d) A Claim under this clause 15.3 will not be enforceable against the
Purchaser and is to be taken for all purposes to have been withdrawn unless any
legal proceedings in connection with the Claim are commenced within 18 months
from the date Completion was to occur.

 

16. Sellers’ warranties

 

 

 

16.1 Warranties

Each Seller warrants to the Purchaser that each of the Warranties are true and
accurate as at the date of this document and immediately before Completion.

 

16.2 No Claims

 

  (a) The Purchaser and the Purchaser’s Guarantor will not make and are
precluded from bringing a Claim after Completion against any Seller and any
Receiver under or in connection with the Sale Documents, the Sale Process or in
relation to the Joint Venture, the Participating Interests, the Business
(including its assets, liabilities, profitability or prospects) or the Business
Assets, other than Claims in respect of the Seller’s or Receivers’ fraud, wilful
default or breach of fiduciary obligations, and agree that the Sellers and the
Receivers are not liable to make any payment (whether by damages or otherwise)
under or in connection with any such Claim, other than Claims in respect of the
Seller’s or the Receivers’ fraud, wilful default or breach of fiduciary
obligations.

 

  (b)

From Completion, the Purchaser and the Purchaser’s Guarantor release each
Receiver and each Seller from all Claims they may have or claim to have, or but
for this release, might have had, against each Receiver and each Seller under or
in connection with the Sale

 

 

  Page 39



--------------------------------------------------------------------------------

  

 

 

 

Documents, the Sale Process or in relation to the Joint Venture, the
Participating Interests, the Business (including its assets, liabilities,
profitability or prospects) or the Business Assets, other than Claims in respect
of the Seller’s or the Receivers’ fraud, wilful default or breach of fiduciary
obligations.

 

16.3 Personal Liability

The parties agree that:

 

  (a) no employee of any of the Sellers engaged in the Business will bear any
Liability to the Purchaser in respect of this document, the Sale Process or the
transactions contemplated by this document, other than for an act of fraud,
gross negligence or dishonesty by that person;

 

  (b) no existing or former director or officer of any of the Sellers engaged in
the Business and no current adviser of any of the Sellers or of the Business
advising in its capacity as such in relation to the transactions contemplated by
this document, will be liable to the Purchaser or the Purchaser’s Guarantor in
respect of any act, matter or thing which occurred before, at or after
Completion, other than an act of fraud, gross negligence or dishonesty by that
person;

 

  (c) references to the Sellers and Purchaser in paragraphs (a) and (b) include
their respective Related Bodies Corporate (if any); and

 

  (d) the persons referred to in paragraphs (a) and (b) are entitled to the
benefit of this clause 16 and the Sellers hold such benefit on trust for those
persons and the Sellers are entitled to enforce this clause 16 on behalf of
those persons.

 

16.4 Statutory Actions

To the maximum extent permitted by law, the Purchaser and the Purchaser’s
Guarantor agree not to make and waive any right they might have to make any
Claim against the Sellers, the Receivers or any of their Representatives under
or in connection with any provision of the Sale Documents, the Sale Process or
in relation to the Joint Venture, the Business or the Business Assets, under:

 

  (a) Part 7.10 of the Corporations Act;

 

  (b) the Australian Securities and Investments Commission Act 2001 (Cth) in
connection with a breach of section 12DA of that Act;

 

  (c) the Trade Practices Act 1974 (Cth) in connection with a breach of Part V
of that Act;

 

  (d) Section 42 of the Fair Trading Act 1987 (NSW).

or any corresponding or similar provision of any Australian State or Territory
legislation or any similar provision of any legislation in any relevant
jurisdiction or any other applicable laws.

 

16.5 Fair and reasonable

It is agreed by the Purchaser and the Purchaser’s Guarantor that the terms of
this document and the exclusions contained in it are fair and reasonable in the
context of a receivership sale.

 

 

  Page 40



--------------------------------------------------------------------------------

  

 

 

17. Purchaser’s warranties

 

 

 

17.1 Purchaser’s warranties

The Purchaser warrants to each of the Sellers as at the date of this document
and immediately before Completion that:

 

  (a) it has full power and authority to enter into this document and has taken
all necessary action (including obtaining all relevant approvals) to authorise
the execution, delivery and performance of this document in accordance with its
terms;

 

  (b) it is not insolvent and no receiver has been appointed over any part of
its assets and no such appointment has been threatened;

 

  (c) it is not in liquidation or administration and no proceedings have been
brought or threatened for the purpose of winding up the Purchaser or placing it
under administration;

 

  (d) to the best of its knowledge, information and belief, there are no facts,
matters or circumstances which give any person the right to apply to liquidate
or wind up the Purchaser or place it under administration;

 

  (e) this document constitutes a legally valid and binding obligation of the
Purchaser enforceable in accordance with its terms;

 

  (f) the execution, delivery and performance of this document by the Purchaser
will not violate any provision of:

 

  (i) any Law or any order or decree of any Governmental Agency in the
jurisdiction in which it is incorporated and Australia;

 

  (ii) the constituent documents of the Purchaser; and

 

  (iii) any Encumbrance or other document which is binding on the Purchaser;

 

  (g) it is duly incorporated and is registered under the laws of its place of
incorporation;

 

  (h) it has (or at Completion will have) immediately available on an
unconditional basis (subject only to Completion) the necessary cash resources to
pay, the Purchase Price and meet its other obligations under this document and
other related documents in the manner and at the times contemplated by this
document or such other related documents;

 

  (i) so far as the Purchaser reasonably believes, the Purchaser is a reputable
corporation and of sufficiently high financial and commercial standing as is
required for obtaining consent of the Corporation under clause 33.2(c)(ii) of
the Concession Deed and clause 6.5 of the Debt Financiers’ Tripartite Deed; and

 

  (j) either:

 

  (i) it has been issued with a notice in writing by, or on behalf of, the
Treasurer of the Commonwealth of Australia stating that the Commonwealth
Government does not object to the parties entering into and completing this
document; or

 

  (ii) the Treasurer of the Commonwealth of Australia has become precluded from
making an order in respect of the transactions contemplated by this document
under the Foreign Acquisitions and Takeovers Act 1975 (Cth).

 

 

  Page 41



--------------------------------------------------------------------------------

  

 

 

17.2 Reliance

Each of the statements in clause 17.1 is to be treated as a separate
representation and warranty and the interpretation of any statement made must
not be restricted by reference to, or inference from, any other statement.

 

17.3 Continued Operation

The warranties and representations provided by the Purchaser and the Purchaser’s
Guarantor under this document will remain in full force and effect after the
Completion Date despite Completion.

 

18. Purchaser Acknowledgements

The Purchaser and the Purchaser’s Guarantor acknowledge and agree that:

 

  (a) receivers and managers have been appointed to the Sellers under the
Charges;

 

  (b) the Sale Process leading to the execution of this document was conducted
on the basis that the participants, including the Purchaser and the Purchaser’s
Guarantor, were required to rely on their own enquiries and investigations
during that process, and the Purchaser and the Purchaser’s Guarantor have had
the opportunity to make, and have made reasonable enquiries and investigations
in relation to the Business and the Business Assets and have reviewed the
Disclosures and satisfied themselves in relation to any matters arising from
those enquiries and investigations and entry into this document is as a result
of, and in reliance solely upon the Purchaser’s and the Purchaser’s Guarantor’s
own due diligence, investigations, enquiries, advice, experience and knowledge
concerning the Business and the Business Assets and that except as expressly set
out in this document no statement or representation of the Sellers, the
Receivers or any of their respective Representatives, or any other person acting
on behalf of or associated with any of them has been taken into account by the
Purchaser or the Purchaser’s Guarantor as being important to the Purchaser’s or
the Purchaser’s Guarantor’s decision to enter into the Sale Documents or in
agreeing to any and all of their terms;

 

  (c) except as expressly set out in this document (including the Warranties),
the Purchaser acquires the Business and the Business Assets on an “as is, where
is” basis and the Sellers and Receivers give no warranty or make any
representation, undertaking, promise or forecast of any kind in relation to the
quality, fitness or condition of any of those assets or the financial or
commercial viability or soundness of the Business, the Business Assets or the
Joint Venture;

 

  (d) all warranties and representations on the part of the Sellers and/or
Receivers or any of them other than the Warranties, whether implied, statutory
or otherwise (including under Part V of the Trade Practices Act 1974 (Cth),
Part 5 of the Fair Trading Act 1987 (NSW) or under the Corporations Act) are, to
the fullest extent permitted by Law, expressly excluded and the Sellers and
Receivers disclaim all liability in relation to them to the fullest extent
permitted by Law;

 

  (e) as at the date of this document neither of them knows of any fact, matter
or circumstance that gives rise to a breach of any Warranty;

 

 

  Page 42



--------------------------------------------------------------------------------

  

 

 

  (f) except as expressly set out in this document (including the Warranties),
the Receivers and the Sellers make no representation, warranty or undertaking to
the Purchaser or to the Purchaser’s Guarantor in relation to any of the
information provided to either of them in connection with the Business, the
Business Assets or this document and none of the assumptions underlying the
Disclosures or used in preparing the Disclosures or in their dissemination has
been verified, analysed, audited, tested, assessed or reviewed by the Sellers,
the Receivers or any of them, or their respective advisers, agents, officers,
employees or consultants;

 

  (g) none of the Sellers, the Receivers or their respective advisers, agents,
officers, employees or consultants have considered the appropriateness or
suitability of the Disclosures for the Purchaser’s purposes;

 

  (h) no representation or warranty, express or implied, is made as to the
fairness, accuracy or completeness of the Disclosures;

 

  (i) the information which was provided to either of them in connection with
the Business, the Business Assets, the Joint Venture or this document may not
constitute all information which may be required by them to make an assessment
of the Business and the Business Assets and the Receivers and the Sellers have
no responsibility to inform or to provide any further information to the
Purchaser or the Purchaser’s Guarantor or any of their respective
Representatives if any of the Receivers, the Sellers or any of their respective
Representatives become aware of any inaccuracy, incompleteness or change in that
information;

 

  (j) neither the Sellers or the Receivers have given and do not give, any
representation, warranty, advice, undertaking, promise or forecast as to the
future prospects of, or any other future matter concerning, the Business, the
Business Assets or the Joint Venture; and

 

  (k) without limiting any of the above paragraphs, no representation, no
advice, no warranty, no undertaking, no promise and no forecast is given in
relation to:

 

  (i) any economic, fiscal or other interpretations or evaluations by the
Sellers or the Receivers or any person acting on behalf of or associated with
the Sellers or the Receivers or any other person;

 

  (ii) the principles to be applied by any Governmental Agency with respect to
the regulation of the rail industry or any part of it and, in particular,
matters affecting revenue, prices, charges and service levels;

 

  (iii) the regulation of the rail industry (including any act or omission by
any Governmental Agency) and other state or national industries (and the
relationship of such other industry regulation to the regulation of the rail
industry); or

 

  (iv) the results of any reviews conducted by any Governmental Agency or any
policies or procedures which they adopt.

 

 

  Page 43



--------------------------------------------------------------------------------

  

 

 

19. GST

 

 

 

19.1 Construction

In this document:

 

  (a) Favourable Ruling means a GST Private Ruling confirming that there is no
supply being made by the Sellers to the Purchaser under this document which is
not the GST free supply of a going concern for the purposes of the GST Law;

 

  (b) GST Private Ruling means a private ruling in accordance with GST Ruling
1999/1 which can be relied on in accordance with section 105-60 of Schedule 1 to
the Taxation Administration Act 1953 (Cth) or, if the provisions contained in
Schedule 2 to the Tax Laws Amendment (2010 GST Administration Measures No 2)
Bill 2010 (or similar provisions) have passed into law at the relevant time, a
private ruling in accordance with Division 359 of that Schedule 1 to the
Taxation Administration Act 1953 (Cth);

 

  (c) words and expressions which are not defined in this document but which
have a defined meaning in GST Law have the same meaning as in the GST Law; and

 

  (d) references to GST payable and input tax credit entitlement include GST
payable by, and the input tax credit entitlement of, the representative member
for a GST Group of which the entity is a member.

 

19.2 Consideration GST exclusive

Unless otherwise expressly stated, all prices or other sums payable or
consideration to be provided under this document are exclusive of GST.

 

19.3 Payment of GST

If GST is payable on any supply made by a party (or any entity through which
that party acts) (Supplier) under or in connection with this document, other
than a supply to which clause 19.8(c) applies, the recipient will pay to the
Supplier as additional consideration an amount equal to the GST payable on the
supply.

 

19.4 Timing of GST payment

Subject to clause 19.5, the recipient will pay the amount referred to in
clause 19.3 in addition to and at the same time that the consideration for the
supply is to be provided under this document.

 

19.5 Tax invoice

The Supplier must deliver a tax invoice or an adjustment note to the recipient
before the Supplier is entitled to payment of an amount under clause 19.3. The
recipient can withhold payment of the amount until the Supplier provides a tax
invoice or an adjustment note, as appropriate.

 

19.6 Adjustment event

If an adjustment event arises in respect of a taxable supply made by a Supplier
under this document, the amount payable by the recipient under clause 19.3 will
be recalculated to reflect the adjustment event and a payment will be made by
the recipient to the Supplier or by the Supplier to the recipient as the case
requires.

 

 

  Page 44



--------------------------------------------------------------------------------

  

 

 

19.7 Reimbursements

Where a party is required under this document to pay or reimburse an expense or
outgoing of another party, the amount to be paid or reimbursed by the first
party will be the sum of:

 

  (a) the amount of the expense or outgoing less any input tax credits in
respect of the expense or outgoing to which the other party is entitled; and

 

  (b) if the payment or reimbursement is subject to GST, an amount equal to that
GST.

 

19.8 Going concern

 

  (a) The parties agree that the supply of the Business and the Business Assets
pursuant to this document is the supply of a going concern for the purposes of
the GST Law, and that the Purchase Price does not include any amount for GST.

 

  (b) The Purchaser warrants to the Sellers that, as at Completion, it will be
registered for the purposes of the GST Law and the Purchaser shall following
registration continue to be registered up to and including the day of supply to
the Purchaser of the Business Assets and the Business by the Sellers.

 

  (c) If, despite paragraph (a), the supply of all or any part of the Business
and the Business Assets is not the GST-free supply of a going concern for GST
purposes and is a taxable supply:

 

  (i) the Purchaser is required to pay to the Sellers an amount equal to the GST
payable on the taxable supply as additional consideration for that supply;

 

  (ii) the Purchaser must pay the amounts payable by the Purchaser pursuant to
this clause on the 19th day of the month following the month in which a tax
invoice is provided;

 

  (iii) in addition to the amount payable pursuant to paragraph (i), the
Purchaser must pay to the Sellers or Receivers all interest, fines, penalties,
charges, and additional amounts payable by the Sellers (or the representative
member of any GST group of which the Sellers are a member) or Receivers as a
result of the supply being incorrectly treated in whole or in part as the supply
of a going concern or as a result of the GST payable on the supply being paid
late;

 

  (iv) it will not be a defence to any claim against the Purchaser pursuant to
this clause that the Sellers (or the representative member of any GST group of
which the Sellers are a member) or the Receivers have failed to mitigate damages
by paying an amount of GST when it fell due under the GST Law, however the
Sellers and the Receivers must use their best endeavours to seek to minimise the
amount payable by the Purchaser under paragraph (iii) (including by making, at
the Purchaser’s request and expense, an application to the Commission of
Taxation).

 

 

  Page 45



--------------------------------------------------------------------------------

  

 

 

19.9 GST Private Ruling

Within 15 Business Days of the date of this document, an application (the
Application) will be lodged with the ATO for a GST Private Ruling confirming
that the supply of the Business and the Business Assets under this document is
the GST-free supply of a going concern for the purposes of the GST Law as
follows:

 

  (a) the Purchaser (acting as agent for the Sellers and the Receivers) will be
responsible for preparing and lodging the Application;

 

  (b) the Purchaser will, in relation to the Application:

 

  (i) consult with the Sellers and Receivers in good faith in relation to all
discussions and communications with the ATO;

 

  (ii) provide the Receivers with a draft of the Application and will not lodge
the Application until after the Receivers have provided written consent to its
lodgment, such consent not to be unreasonably withheld or delayed;

 

  (iii) include in or exclude from the Application any matters reasonably
requested by a Seller or a Receiver acting in good faith and, to avoid doubt,
the Purchaser must not include any matter in the Application which the Receivers
consider, acting reasonably, is misleading or deceptive or that is otherwise
factually inaccurate or prejudicial to the interests of the Sellers, the
Receivers, the Business or the Business Assets; and

 

  (iv) promptly notify and provide a copy to the Sellers and Receivers of any
written communication or notice, including a copy of the GST Private Ruling,
from the ATO;

 

  (c) the Purchaser will be responsible for paying the costs of preparing and
lodging the Application; and

 

  (d) unless a Favourable Ruling has been issued no later than one week prior to
Completion, the Receivers can withdraw the Application and clause 19.8(c) will
be deemed to apply as if no supply under this Agreement is a GST-free supply of
a going concern.

 

19.10 No merger

This clause 19 does not merge on the Completion or termination of this
Agreement.

 

20. Guarantee by Purchaser’s Guarantor

 

 

 

20.1 Guarantee and indemnity

In consideration of the Sellers entering into this document at the request of
the Purchaser’s Guarantor (the receipt and good value of which is acknowledged
by the Purchaser’s Guarantor):

 

  (a) the Purchaser’s Guarantor irrevocably and unconditionally guarantees to
each of the Sellers and the Receivers the due and punctual observance and
performance of all the obligations of the Purchaser under this document; and

 

 

  Page 46



--------------------------------------------------------------------------------

  

 

 

  (b) as a separate and independent principal obligation, indemnifies each of
the Sellers and the Receivers against any Loss which arises from any default or
delay by the Purchaser in the performance of any obligation or from any express
obligations being unenforceable,

up to a maximum aggregate liability of $180 million.

 

20.2 Survival

The liability of the Purchaser’s Guarantor under this clause will not be
released or discharged (in whole or in part) by:

 

  (a) any time, concession, waiver or other indulgence being given by the
Sellers or any of them to the Purchaser (or any surety) for or in relation to
the observance or performance of the Purchaser’s obligations under this
document;

 

  (b) any variation being made to the terms of this document or the subsequent
termination of this document (otherwise than by the Sellers, by due exercise of
their rights under this document);

 

  (c) any other security or contractual obligations to secure the performance of
the Purchaser’s obligations under this document being or not being taken, held,
renewed, varied or enforced by the Sellers or that security being void,
defective, informal or unenforceable;

 

  (d) all or any of the Purchaser’s obligations under this document being
discharged otherwise than by their due performance or by this document being
terminated by the Sellers by due exercise of their rights under this document;

 

  (e) the liquidation, administration, receivership, bankruptcy or insolvency of
the Purchaser’s Guarantor or the Purchaser or the cessation of any of those
things;

 

  (f) the Purchaser or the Purchaser’s Guarantor entering into a deed of company
arrangement or any such arrangement being terminated or otherwise coming to an
end;

 

  (g) the sale or other disposal of some or all of the shares in the Purchaser
which are owned by the Purchaser’s Guarantor; or

 

  (h) by anything done or omitted to be done by a Seller or by anything else
which, but for this clause 20.2, might operate to release wholly or partially or
discharge or otherwise exonerate the Purchaser’s Guarantor from its liability
under this guarantee and indemnity.

 

20.3 Continuing guarantee

The guarantee and indemnity given under this clause 20:

 

  (a) is a continuing guarantee and indemnity and will remain in force until the
whole of the obligations of the Purchaser have been duly performed and satisfied
in full;

 

  (b) is irrevocable; and

 

  (c) constitutes a separate and independent obligation of the Purchaser’s
Guarantor.

 

 

  Page 47



--------------------------------------------------------------------------------

  

 

 

20.4 Remedy

Each of the Sellers and the Receivers may enforce the guarantee and indemnity
given under this clause 20 without first making any demand or taking any action
or proceedings to enforce their rights or remedies against the Purchaser.

 

20.5 Reinstatement

The obligations of the Purchaser’s Guarantor under this clause 20 will continue
to be effective or will be reinstated if at any time any amount under this
document is avoided or any payment must be replaced or restored, either in whole
or in part, by the Purchaser for any reason whatsoever and the liability of the
Purchaser’s Guarantor will extend to any payment as if that payment had not been
made.

 

20.6 Warranties

The Purchaser’s Guarantor represents and warrants that:

 

  (a) it has full power and authority to enter into this guarantee and indemnity
and has taken all necessary action to authorise the execution, delivery and
performance of this guarantee and indemnity in accordance with its terms;

 

  (b) this guarantee and indemnity constitutes a legally valid and binding
obligation of the Purchaser’s Guarantor enforceable in accordance with its
terms;

 

  (c) the execution, delivery and performance of this guarantee and indemnity by
the Purchaser’s Guarantor will not violate any provision of:

 

  (i) any Law or any order or decree of any Governmental Agency;

 

  (ii) the constitution of the Purchaser’s Guarantor; or

 

  (iii) any Encumbrance or other document which is binding on the Purchaser’s
Guarantor;

 

  (d) it is not insolvent and no receiver has been appointed over any part of
its assets and no such appointment has been threatened;

 

  (e) it is not in liquidation or administration and no proceedings have been
brought or threatened for the purpose of winding up the Purchaser’s Guarantor or
placing it under administration; and

 

  (f) to the best of its knowledge, information and belief, there are no facts,
matters or circumstances which give any person the right to apply to liquidate
or wind up the Purchaser’s Guarantor or place it under administration.

 

20.7 Limitation of liability

Notwithstanding any other provision of this Agreement, the Purchaser’s
Guarantor’s maximum aggregate liability under or in relation to this Agreement
is limited to $180 million.

 

 

  Page 48



--------------------------------------------------------------------------------

  

 

 

21. Announcements and confidentiality

 

 

 

21.1 Duty of confidentiality

 

  (a) The parties must (and must procure that their Related Bodies Corporate,
directors, officers, employees, agents, consortium members and representatives):

 

  (i) keep the subject matter of this document and the transactions contemplated
by this document and their terms (including the Purchase Price and the existence
and content of the negotiations in connection with this document) confidential
and not disclose them to third parties (except employees and advisers that need
to know the information); and

 

  (ii) not make press or other announcements relating to this document, or its
subject matter or the transactions contemplated by this document,

except:

 

  (iii) any press release or other announcement made on or about the date of
this document or Completion by the Sellers, APT, FreightLink, the Purchaser and
the Purchaser’s Guarantor or any of them (in each case, provided that the form,
content, manner and timing of that release or other announcement is agreed in
writing by the Sellers and the Purchaser);

 

  (iv) as required by any applicable Law or the listing rules of any stock
exchange, provided that (to the extent it is reasonably practicable to do so)
the disclosing party provides the other party with a reasonable opportunity to
comment on the form, manner and content of the disclosure and, to the maximum
extent possible, claims any rights of confidentiality that it might be afforded
under the relevant Laws;

 

  (v) as required to seek satisfaction of any of the conditions in clause 3.1;
or

 

  (vi) as required for use in legal proceedings regarding this document,
including a breach or termination of this document.

 

21.2 Obligations until completion

In addition to the obligations under clause 21.1, until Completion the Purchaser
must (and must procure that its Related Bodies Corporate, directors, officers,
employees, agents and representatives) keep confidential and must not divulge or
disclose confidential information made available to it pursuant to the
Disclosures except if the disclosure:

 

  (a) is required by any applicable Law or the listing rules of any stock
exchange, provided that (to the extent it is reasonably practicable for the
Purchaser to do so) the Purchaser provides the Sellers with a reasonable
opportunity to comment on the form, manner and content of the disclosure and, to
the maximum extent possible, claims any rights of confidentiality that it might
be afforded under the relevant Laws;

 

  (b) is necessary to seek satisfaction of any of the conditions in clause 3.1;
or

 

  (c) is required for use in legal proceedings regarding this document,
including a breach or termination of this document.

 

 

  Page 49



--------------------------------------------------------------------------------

  

 

 

21.3 Obligations after completion

From Completion, the Purchaser may disclose confidential information relating to
the Business made available to it pursuant to the Disclosures, except to the
extent such information relates to those companies whose assets are not sold to
the Purchaser. If the latter applies, the confidential information must continue
to be protected by the duty of confidentiality unless it is required to be
disclosed under the circumstances set out in clause 21.2(a).

 

22. Notices

 

 

 

22.1 General

A notice, demand, certification, process or other communication relating to this
document must be in writing in English and may be given by an agent of the
sender.

 

22.2 How to give a communication

In addition to any other lawful means, a communication may be given by being:

 

  (a) personally delivered;

 

  (b) left at the party’s current address for notices;

 

  (c) sent to the party’s current address for notices by pre-paid ordinary mail
or, if the address is outside Australia, by pre-paid airmail; or

 

  (d) sent by fax to the party’s current fax number for notices.

 

22.3 Particulars for delivery of notices

 

  (a) The particulars for delivery of notices are initially:

 

APT and FreightLink Address:    c/- KordaMentha, Level 5, Chifley Tower, 2
Chifley Square, Sydney NSW 2000 Fax:    +61 2 8257 3099 Attention:    Martin
Madden and Jannamaria Robertson JV SPV Sellers Address:    c/- KordaMentha,
Level 5, Chifley Tower, 2 Chifley Square, Sydney NSW 2000 Fax:    +61 2 8257
3099 Attention:    Martin Madden and David Winterbottom Purchaser Address:   
320 Churchill Road, Kilburn, South Australia 5084 Fax:    +61 8 8343 5454
Attention:    Bert Easthope

 

 

  Page 50



--------------------------------------------------------------------------------

  

 

 

Purchaser’s Guarantor Address:    66 Field Point Road, Suite 200, Greenwich, CT
06830, United States of America Fax:    +1 203 661 4106 Attention:    Mark
Hastings

 

  (b) Each party may change its particulars for delivery of notices by notice to
each other party.

 

22.4 Communications by post

Subject to clause 22.6, a communication is given if posted:

 

  (a) within Australia to an Australian address, three Business Days after
posting; or

 

  (b) in any other case, ten Business Days after posting.

 

22.5 Communications by fax

Subject to clause 22.6, a communication is given if sent by fax, when the
sender’s fax machine produces a report that the fax was sent in full to the
addressee. That report is conclusive evidence that the addressee received the
fax in full at the time indicated on that report.

 

22.6 After hours communications

If a communication is given:

 

  (a) after 5.00 pm in the place of receipt; or

 

  (b) on a day which is a Saturday, Sunday or bank or public holiday in the
place of receipt,

it is taken as having been given at 9.00 am on the next day which is not a
Saturday, Sunday or bank or public holiday in that place.

 

22.7 Process service

Subject to clause 22.8, any process or other document relating to litigation,
administrative or arbitral proceedings relating to this document may be served
by any method contemplated by this clause 22 or in accordance with any
applicable law.

 

22.8 Process service on Purchaser’s Guarantor

Notwithstanding clause 22.7, the Purchaser’s Guarantor irrevocably appoints the
Purchaser as its agent for accepting service of proceedings relating to any
dispute arising out of or in connection with this document and irrevocably
agrees that service on the Purchaser of any such proceedings shall constitute
valid service on the Purchaser’s Guarantor pursuant to Regulation 10.6 of the
Uniform Civil Procedure Rules 2005 (NSW) and/or any other applicable rules of
court.

 

 

  Page 51



--------------------------------------------------------------------------------

  

 

 

23. General

 

 

 

23.1 Duty

 

  (a) The Purchaser, as between the parties, is liable for and must pay all
Stamp Duty on or relating to this document, any document executed under it or
any dutiable transaction evidenced or effected by it.

 

  (b) If a party other than the Purchaser pays any Stamp Duty on or relating to
this document, any document executed under it or any dutiable transaction
evidenced or effected by it, the Purchaser must pay that amount to the paying
party on demand.

 

23.2 Legal costs

Except as expressly stated otherwise in this document:

 

  (a) each party must pay its own legal and other costs and expenses of
negotiating, preparing, executing and performing its obligations under this
document; and

 

  (b) the Purchaser must pay all costs and expenses (including legal costs and
expenses):

 

  (i) incurred in obtaining any or all Authorisations in connection with this
document; and

 

  (ii) of the Corporation as set out in clause 11.4.

 

23.3 Amendment

This document may only be varied or replaced by a document executed by the
parties.

 

23.4 Waiver and exercise of rights

 

  (a) A single or partial exercise or waiver by a party of a right relating to
this document does not prevent any other exercise of that right or the exercise
of any other right.

 

  (b) A party is not liable for any loss, cost or expense of any other party
caused or contributed to by the waiver, exercise, attempted exercise, failure to
exercise or delay in the exercise of a right.

 

23.5 Rights cumulative

Except as expressly stated otherwise in this document, the rights of a party
under this document are cumulative and are in addition to any other rights of
that party.

 

23.6 No merger

No provision of this document merges or is extinguished on or by virtue of
Completion, termination of this document or on the transfer of any property
supplied under this document.

 

23.7 Consents

Except as expressly stated otherwise in this document, a party may conditionally
or unconditionally give or withhold any consent to be given under this document
and is not obliged to give its reasons for doing so.

 

 

  Page 52



--------------------------------------------------------------------------------

  

 

 

23.8 Further steps

Each party must promptly do whatever any other party reasonably requires of it
to give effect to this document and to perform its obligations under it.

 

23.9 Governing law and jurisdiction

 

  (a) This document is governed by and is to be construed in accordance with the
laws applicable in New South Wales.

 

  (b) Each party irrevocably and unconditionally submits to the exclusive
jurisdiction of the courts exercising jurisdiction in New South Wales and any
courts which have jurisdiction to hear appeals from any of those courts and
waives any right to object to any proceedings being brought in those courts.

 

23.10 Enforcement of rights by Receivers

Each Receiver is entitled to enforce its rights under this document
independently of any other receiver or party.

 

23.11 Assignment

 

  (a) A party must not assign or deal with any right under this document without
the prior written consent of the other parties, except that the Purchaser may
grant an assignment or charge over its rights under this document in favour of
any providers of financial accommodation to it (or any security trustee or other
nominee acting on their behalf).

 

  (b) Any purported dealing in breach of this clause is of no effect.

 

23.12 Liability

 

  (a) Except as stated in clause 23.12(b), an obligation of two or more persons
binds them separately and together.

 

  (b) The liability of a Seller under this document is several and not joint and
several and each JV SPV Seller’s liability is limited to the proportion of that
JV SPV Seller’s Participating Interest.

 

23.13 Counterparts

This document may consist of a number of counterparts and, if so, the
counterparts taken together constitute one document.

 

23.14 Entire understanding

 

  (a) This document contains the entire understanding between the parties as to
the subject matter of this document.

 

  (b) All previous negotiations, understandings, representations, warranties,
memoranda or commitments concerning the subject matter of this document are
merged in and superseded by this document and are of no effect. No party is
liable to any other party in respect of those matters.

 

  (c) No oral explanation or information provided by any party to another:

 

  (i) affects the meaning or interpretation of this document; or

 

  (ii) constitutes any collateral agreement, warranty or understanding between
any of the parties.

 

 

  Page 53



--------------------------------------------------------------------------------

  

 

 

23.15 Relationship of parties

This document is not intended to create a partnership, joint venture or agency
relationship between the parties.

 

23.16 Severability of provisions

Any provision of this document that is prohibited or unenforceable in any
jurisdiction is ineffective as to that jurisdiction to the extent of the
prohibition or unenforceability. That does not invalidate the remaining
provisions of this document nor affect the validity or enforceability of that
provision in any other jurisdiction.

 

23.17 Injunctive relief

Notwithstanding any other provision of this document, the parties acknowledge
that:

 

  (a) damages may not be a sufficient remedy for breach of this document by
either party in respect of Completion; and

 

  (b) either party is entitled to specific performance or injunctive relief (as
appropriate) as a remedy for any breach by the other party in respect of
Completion, in addition to any other remedies available at law or in equity.

 

 

  Page 54



--------------------------------------------------------------------------------

  

 

 

EXECUTED as an agreement

 

Executed by Brown & Root Investments   )   Pty Ltd (Receivers and Managers   )  
Appointed) by one of its joint and several   )   receivers and managers Martin
Madden or   )   David Winterbottom:   )     )  

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by Brown & Root Investments   )   (No.1) Pty Ltd (Receivers and
Managers   )   Appointed) by one of its joint and several   )   receivers and
managers Martin Madden or   )   David Winterbottom:   )     )  

s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

 

  Page 55



--------------------------------------------------------------------------------

  

 

 

Executed by GWA Northern Pty Ltd   )   (Receivers and Managers Appointed) by   )
  one of its joint and several receivers and   )   managers Martin Madden or
David   )   Winterbottom:   )  

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by ARG Sell Down No.1 Pty Ltd   )   (Receivers and Managers Appointed)
by   )   one of its joint and several receivers and   )   managers Martin Madden
or David   )   Winterbottom:   )  

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by Darwin Rail No.1 Pty Limited   )   (Receivers and Managers
Appointed) by   )   one of its joint and several receivers and   )   managers
Martin Madden or David   )   Winterbottom:   )  

 

 

  Page 56



--------------------------------------------------------------------------------

  

 

 

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by Darwin Rail No.3 Pty Limited   )   (Receivers and Managers
Appointed) by   )   one of its joint and several receivers and   )   managers
Martin Madden or David   )   Winterbottom:   )  

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by John Holland AD Investments   )   Pty Ltd (Receivers and Managers  
)   Appointed) by one of its joint and several   )   receivers and managers
Martin Madden or   )   David Winterbottom:   )     )  

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

 

  Page 57



--------------------------------------------------------------------------------

  

 

 

Executed by JH Rail Investments Pty Ltd   )   (Receivers and Managers Appointed)
by   )   one of its joint and several receivers and   )   managers Martin Madden
or David   )   Winterbottom:   )  

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by Zelmex Pty Limited   )   (Receivers and Managers Appointed) by   )  
one of its joint and several receivers and   )   managers Martin Madden or David
  )   Winterbottom:   )  

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by Joetel Pty Limited (Receivers   )   and Managers Appointed) by one
of its   )   joint and several receivers and managers   )   Martin Madden or
David Winterbottom:   )     )  

 

 

  Page 58



--------------------------------------------------------------------------------

  

 

 

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by Macmahon Rail Investments   )   Pty Limited (Receivers and Managers
  )   Appointed) by one of its joint and several   )   receivers and managers
Martin Madden or   )   David Winterbottom:   )     )  

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by Thomco (No. 2021) Pty Ltd   )   (Receivers and Managers Appointed)
by   )   one of its joint and several receivers and   )   managers Martin Madden
or David   )   Winterbottom:   )  

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

 

  Page 59



--------------------------------------------------------------------------------

  

 

 

Executed by S.A.N.T (MGT-UJV) Pty Ltd   )   (Receivers and Managers Appointed)
by   )   one of its joint and several receivers and   )   managers Martin Madden
or David   )   Winterbottom:   )  

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by S.A.N.T (TERM-UJV) Pty Ltd   )   (Receivers and Managers Appointed)
by   )   one of its joint and several receivers and   )   managers Martin Madden
or David   )   Winterbottom:   )  

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by Northern Railway Aboriginal   )   Investment Pty Ltd (Receivers and
  )   Managers Appointed), by one of its joint   )   and several receivers and
managers Martin   )   Madden or David Winterbottom:   )     )  

 

 

  Page 60



--------------------------------------------------------------------------------

  

 

 

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by Central Railway Aboriginal   )   Investment Pty Ltd (Receivers and  
)   Managers Appointed), by one of its joint   )   and several receivers and
managers Martin   )   Madden or David Winterbottom:   )     )  

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by NAM NT Rail Pty Limited   )   (Receivers and Managers Appointed), by
  )   one of its joint and several receivers and   )   managers Martin Madden or
David   )   Winterbottom:   )  

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

 

  Page 61



--------------------------------------------------------------------------------

  

 

 

Executed by SIF Railway No. 1 Pty Limited   )   (Receivers and Managers
Appointed) by   )   one of its joint and several receivers and   )   managers
Martin Madden or David   )   Winterbottom:   )  

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by Memax Pty Limited   )   (Receivers and Managers Appointed) by   )  
one of its joint and several receivers and   )   managers Martin Madden or David
  )   Winterbottom:   )  

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by Nortfol Pty Limited (Receivers   )   and Managers Appointed) by one
of its   )   joint and several receivers and managers   )   Martin Madden or
David Winterbottom:   )     )  

 

 

  Page 62



--------------------------------------------------------------------------------

  

 

 

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by Asia Pacific Transport Pty   )   Ltd (Receivers and Managers
Appointed)   )   (Subject to Deed of Company   )   Arrangement) by one of its
joint and   )   several receivers and managers Martin   )   Madden or Jannamaria
Robertson:   )  

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager Vijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

Executed by Freight Link Pty Ltd   )   (Receivers and Managers Appointed)   )  
(Subject to Deed of Company   )   Arrangement) by one of its joint and   )  
several receivers and managers Martin   )   Madden or Jannamaria Robertson:   )
 

/s/ Vijay Cugati

   

/s/ Martin Madden

Witness     Receiver and Manager mVijay Cugati     Martin Madden Name of Witness
(print)     Name of Receiver and Manager (print)

 

 

  Page 63



--------------------------------------------------------------------------------

  

 

 

Executed in accordance with section 127 of   )   the Corporations Act 2001 by
GWA (North)   )   Pty Limited   )  

/s/ Stephen Dawes

   

/s/ Robert Easthope

Company Secretary/Director     Director Stephen Dawes     Robert Easthope Name
of Company Secretary/Director (print)     Name of Director (print)

 

Signed for Genesee & Wyoming Inc by its   )   Authorised Representative in the
presence of   )     )  

/s/ Thomas D. Savage

   

/s/ Mark W. Hastings

Witness     Authorised Representative Thomas D. Savage     Mark W. Hastings Name
of Witness (print)     Name of Authorised Representative (print)

 

 

  Page 64